EXHIBIT 10.1
EXECUTION VERSION
 
MASTER REPURCHASE AGREEMENT
Among
BARCLAYS BANK PLC, as Purchaser and Agent,
TH TRS CORP., as Seller,
and
TWO HARBORS INVESTMENT CORP., as Guarantor
Dated as of May 17, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. APPLICABILITY
    1  
2. DEFINITIONS AND INTERPRETATION
    1  
3. THE TRANSACTIONS
    17  
4. CONFIRMATION
    19  
5. INCOME
    19  
6. PAYMENT AND TRANSFER
    20  
7. MARGIN MAINTENANCE
    20  
8. TAXES; TAX TREATMENT
    21  
9. SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT
    23  
10. CONDITIONS PRECEDENT
    24  
11. RELEASE OF PURCHASED ASSETS
    27  
12. RELIANCE
    27  
13. REPRESENTATIONS AND WARRANTIES
    27  
14. COVENANTS OF SELLER
    30  
15. REPURCHASE OF PURCHASED ASSETS
    35  
16. SERVICING OF THE MORTGAGE LOANS
    35  
17. EVENTS OF DEFAULT
    36  
18. REMEDIES
    37  
19. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
    39  
20. USE OF EMPLOYEE PLAN ASSETS
    40  
21. INDEMNITY
    40  
22. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS
    41  
23. REIMBURSEMENT; SET-OFF
    41  
24. FURTHER ASSURANCES
    42  
25. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION
    42  
26. TERMINATION
    42  
27. REHYPOTHECATION; ASSIGNMENT
    42  
28. AMENDMENTS, ETC.
    43  
29. SEVERABILITY
    43  
30. BINDING EFFECT; GOVERNING LAW
    44  
31. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS
    44  
32. SINGLE AGREEMENT
    44  
33. INTENT
    45  
34. NOTICES AND OTHER COMMUNICATIONS
    45  
35. CONFIDENTIALITY
    46  
36. DUE DILIGENCE
    46  
37. GUARANTY
    47  

-i-

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
EXHIBIT A
  QUARTERLY CERTIFICATION
EXHIBIT B
  REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGE LOANS
EXHIBIT C
  FORM OF TRANSACTION NOTICE
EXHIBIT D
  FORM OF GOODBYE LETTER
EXHIBIT E
  FORM OF WAREHOUSE LENDER’S RELEASE
EXHIBIT F
  [RESERVED]
EXHIBIT G
  [RESERVED]
EXHIBIT H
  [RESERVED]

-ii-

 



--------------------------------------------------------------------------------



 



MASTER REPURCHASE AGREEMENT
Dated as of May 17, 2011
AMONG:
BARCLAYS BANK PLC, in its capacity as purchaser (“Purchaser”) and agent pursuant
hereto (“Agent”),
TH TRS CORP. (“Seller”)
and
TWO HARBORS INVESTMENT CORP. (“Guarantor”).
1. APPLICABILITY
     Purchaser may from time to time, upon the terms and conditions set forth
herein, agree to enter into transactions on an uncommitted basis in which Seller
sells to Purchaser Eligible Mortgage Loans, on a servicing-released or
servicing-retained basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller such Purchased Assets
on a date certain not later than one year following such transfer, against the
transfer of funds by Seller; provided, that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price and (b) the Asset Base. Each such transaction shall be
referred to herein as a “Transaction,” and shall be governed by this Agreement.
This Agreement is not a commitment by Purchaser to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Purchaser to enter into Transactions with Seller. Seller
hereby acknowledges that Purchaser is under no obligation to enter into, any
Transaction pursuant to this Agreement.
2. DEFINITIONS AND INTERPRETATION
     (a) Defined Terms.
     “30+ Day Delinquent Mortgage Loan” means any Mortgage Loan at any time the
Monthly Payment for which was not received within 29 days after its Due Date.
     “Accepted Servicing Practices” means with respect to any Mortgage Loan,
those accepted, customary and prudent mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions that service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of applicable law, FHA regulations and VA regulations, if
applicable, and the requirements of any private mortgage insurer so that the FHA
insurance, VA guarantee or any other applicable insurance or guarantee in
respect of any Mortgage Loan is not voided or reduced.
     “Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the period from and including the immediately prior Monthly Payment
Date to but excluding such Monthly Payment Date; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.

 



--------------------------------------------------------------------------------



 



     “Additional Purchased Mortgage Loans” shall have the meaning assigned
thereto in Section 7(b) hereof.
     “Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for
the adjustment of the Mortgage Interest Rate payable in respect thereto.
     “Advisers” means PRCM Advisers, LLC.
     “Affiliate” means, with respect to (1) any specified Person other than the
Seller, any other Person controlling or controlled by or under common control
with such specified Person and (2) the Seller, the Guarantor and its
Subsidiaries. For the purposes of this definition, “control” means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise and
the terms “controlling,” “controlled by” and “under common control with” have
meanings correlative to the meaning of “control.” For the avoidance of doubt,
with respect to Seller and Guarantor, “Affiliate” shall not include (i) PRCMLP,
PRCMLLC, PRDM, Advisers, any subsidiary of PRCMLP, PRCMLLC, PRDM or Advisers, or
any fund that PRCMLP, PRCMLLC, PRDM or Advisers from time to time may manage,
other than Guarantor or (ii) any officer or director of Guarantor or Guarantor’s
subsidiaries.
     “Agency” means Freddie Mac or Fannie Mae, as applicable.
     “Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchaser and any additional purchasers that may become
a party hereto.
     “Aggregate MRA Purchase Price” means as of any date of determination, an
amount equal to the aggregate Purchase Price for all Mortgage Loans then subject
to Transactions under this Agreement.
     “Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.
     “ALTA” means the American Land Title Association.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of governmental authorities and all
applicable orders and decrees of all courts and arbitrators.
     “Applicable Margin” shall have the meaning assigned thereto in the Pricing
Side Letter.
     “Approvals” means the approvals obtained by the applicable Agency in
designation of the Servicer as a Fannie Mae- or a Freddie Mac-approved servicer,
as applicable, in good standing.
     “Asset Base” means, on any date of determination and with respect to all
Purchased Assets then subject to Transactions and, to the extent applicable, all
Eligible Mortgage Loans proposed to be sold to the Purchaser as of such date of
determination, the product of the applicable Purchase Price Percentage
multiplied by the Market Value of such Purchased Assets and such Eligible
Mortgage Loans, plus any cash received and held by Purchaser in respect of a
Margin Call if not used to reduce the aggregate Purchase Price.
     “Assignment and Acceptance” shall have the meaning assigned thereto in
Section 27(b).

- 2 -



--------------------------------------------------------------------------------



 



     “Assignment of Mortgage” means, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Purchaser.
     “Bank” means (i) Wells Fargo Bank, N.A., and its successors and permitted
assigns or (ii) such other bank as may be mutually acceptable to the Seller and
the Purchaser.
     “Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time
to time.
     “Breakage Costs” shall have the meaning assigned thereto in Section 3(h).
     “Business Day” means any day other than (i) a Saturday or Sunday, (ii) a
day upon which the New York Stock Exchange or the Federal Reserve Bank of New
York is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.
     “Cash Equivalents” means any of the following: (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States
Government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one (1) year from the
date of acquisition; (b) mortgage-backed securities issued or guaranteed by any
agency of the United States Government with an implied rating of AAA or with an
express rating of AAA by either Standard & Poor’s Ratings Services (“S&P”) or by
Moody’s Investors Service, Inc. (“Moody’s”); (c) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of six (6) months] or less from the date of acquisition issued by any commercial
bank organized under the laws of the United States or of any state thereof
having combined capital and surplus of not less than $500,000,000;
(d) commercial paper of a domestic issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (e) repurchase obligations of any commercial bank satisfying the
requirements of clause (c) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government; (f) securities with maturities of one
(1) year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (g) securities with
maturities of six (6) months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (c) of this definition; or (h) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (g) of this definition.
     “Cash Out Refinance Loan” means a Mortgage Loan with respect to which the
borrower used only a portion of the proceeds of the new Mortgage Loan to repay
the existing mortgage loan, retaining the remaining proceeds in cash for other
purposes.
     “Certification” shall have the meaning assigned thereto in the Custodial
Agreement.
     “Change in Control” shall mean: (a) any transaction or event as a result of
which the Guarantor ceases to own, beneficially or of record, 100% of the stock
of Seller, (b) the sale, transfer, or other disposition of all or substantially
all of Seller’s assets (excluding any such action taken in connection with any
securitization transaction or routine sales of Mortgage Loans), or (c) the
consummation of a merger or consolidation of Seller with or into another entity
or any other corporate reorganization, if more than

- 3 -



--------------------------------------------------------------------------------



 



50% of the combined voting power of the continuing or surviving entity’s equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Seller
immediately prior to such merger, consolidation or other reorganization.
     “Change in Law” means (a) the taking effect of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by Purchaser (or any
Affiliate thereof) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collection Account” means the account established and maintained by the
Seller in accordance with Section 5 for the benefit of the Purchaser.
     “Collection Account Control Agreement” means that certain Collection
Account Control Agreement, dated as of May 17, 2011, by and among the Purchaser,
the Seller and Bank, in form and substance acceptable to the Purchaser to be
entered into with respect to the Collection Account, as the same may be amended,
modified or supplemented from time to time.
     “Combined Loan to Value Ratio” or “CLTV” means with respect to any Mortgage
Loan, the ratio of the original outstanding principal amount of such Mortgage
Loan and any other mortgage loan secured by the same properly to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgaged Property was purchased within 12 months of the origination of such
Mortgage Loan, the purchase price of the Mortgaged Property.
     “Condominium Loan” means a Mortgage Loan secured by a unit in a
condominium.
     “Confirmation” shall have the meaning assigned thereto in Section 4 hereof.
     “Current Liabilities” means those liabilities of Seller, or any portion
thereof, the maturity of which will not extend beyond one year from the date
said determination is to be made all in accordance with GAAP.
     “Custodial Agreement” means that certain Custodial Agreement, dated as of
May 17 2011, among Seller, Purchaser, and Custodian, entered into in connection
with this Agreement.
     “Custodian” means Wells Fargo Bank, N.A., and its successors and permitted
assigns.
     “Default” means any event that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.
     “Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
     “Dollars” or “$” means, unless otherwise expressly stated, lawful money of
the United States of America.
     “Due Date” means the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

- 4 -



--------------------------------------------------------------------------------



 



     “Electronic Tracking Agreement” means the electronic tracking agreement in
form and substance acceptable to Purchaser and Seller, among Purchaser,
Servicer, MERSCORP, Inc., entered into in connection with this Agreement, as the
same may be amended, modified or supplemented from time to time.
     “Electronic Transmission” means the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).
     “Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of
the representations and warranties in Exhibit B to the Agreement in all material
respects, and (ii) contains all required documents in the Mortgage File without
exceptions unless otherwise waived by Purchaser or permitted below. No Mortgage
Loan shall be an Eligible Mortgage Loan:
     (1) if the Purchase Price of such Mortgage Loan, when added to the
Aggregate MRA Purchase Price, exceeds, as of any date of determination, the
lesser of (a) the Maximum Aggregate Purchase Price and (b) the Asset Base;
     (2) if such Mortgage Loan has been subject to a Transaction hereunder for a
period of time which is greater than the Maximum Time on Facility;
     (3) if such Mortgage Loan is not a Forward Eligible Asset subject to the
Forward AAA Securities Agreement or to a similar agreement approved by Agent in
its sole discretion; and
     (4) if such Mortgage Loan was not purchased by Seller pursuant to an MLPA.
     “Eligible Mortgage Loan Commitment Fee” shall have the meaning assigned
thereto in the Pricing Side Letter.
     “ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.
     “Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.
     “Event of Default” shall have the meaning assigned thereto in Section 17
hereof.
     “Event of Insolvency” means, with respect to any Person,
     (i) the filing of a voluntary petition (or the consent by such Person to
the filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent or seek to the appointment of
or taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official of such Person, or for any substantial part of
its Property, or any general assignment for the benefit of creditors;

- 5 -



--------------------------------------------------------------------------------



 



     (ii) a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within thirty
(30) days of filing;
     (iii) that such Person shall become insolvent;
     (iv) that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature,
(b) admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay its debts or obligations as
they become due or mature;
     (v) any Governmental Authority shall have seized or appropriated, or
assumed custody or control of, all or any substantial part of the Property of
such Person, or shall have taken any action to displace the management of such
Person; or
     (vi) the audited annual financial statements of such Person or the notes
thereto or other opinions or conclusions stated therein shall be qualified or
limited by reference to the status of such Person as a “going concern” or a
reference of similar import or shall indicate that such Person has a negative
net worth or is insolvent; or
     (vii) if such Person is a corporation, such Person shall take any corporate
action in furtherance of, or the action of which would result in any of the
foregoing actions.
     “Extra Large Jumbo Loan” means a Mortgage Loan with an original principal
balance of $1,500,000 or more.
     “Fannie Mae” means Fannie Mae or any successor thereto.
     “FDIC” means the Federal Deposit Insurance Corporation or any successor
thereto.
     “FHA” means the Federal Housing Administration, an agency within HUD, or
any successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
     “FICO” means Fair Isaac & Co., or any successor thereto.
     “FICO Score” means the credit score of the Mortgagor provided by Fair,
Isaac & Company, Inc. or such other organization providing credit scores at the
time of the origination of a Mortgage Loan.
     “Foreign Purchaser” shall have the meaning assigned thereto in
Section 8(d).
     “Forward AAA Securities Agreement” means that agreement, dated as of
May 17, 2011, between the Seller and the Purchaser, relating to securities
expected to be issued and backed by the Purchased Assets.

- 6 -



--------------------------------------------------------------------------------



 



     “Forward Eligible Asset” shall have the meaning assigned thereto in the
Forward AAA Securities Agreement.
     “Forward Ineligible Asset” shall have the meaning assigned thereto in the
Forward AAA Securities Agreement.
     “Freddie Mac” means Freddie Mac, and its successors in interest.
     “Funded Liabilities” means, without duplication:
     (i) any liability or obligation payable more than one year from the date of
creation thereof, which under GAAP is required to be shown on a balance sheet as
a liability,
     (ii) indebtedness payable more than one year from the date of creation
thereof which is secured by any security interest on property owned by Seller
whether or not the indebtedness secured thereby shall have been assumed by
Seller,
     (iii) guarantees, endorsements (other than endorsements of negotiable
instruments for collection in the ordinary course of business), and other
contingent liabilities (whether direct or indirect) in connection with the
obligations, stock, or dividends of any Person,
     (iv) obligations under any contract providing for the making of loans,
advances, or capital contributions to any Person in order to enable such Person
primarily to maintain working capital, net worth, or any other balance sheet
condition or to pay debts, dividends, or expenses, and
     (v) obligations under any contract which, in economic effect, is
substantially equivalent to a guarantee,
     all as determined in accordance with GAAP; provided, however, that any such
obligation shall be treated as a Funded Liability, regardless of its term, if
such obligation is renewable pursuant to the terms thereof or arises under a
revolving credit or similar agreement effective for more than one year after the
date of creation of such obligation, or may be payable out of the proceeds of a
similar obligation pursuant to the terms of such obligation or of any such
agreement.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller any of its Subsidiaries or any of their Property.
     “Guaranteed Obligations” means, without duplication, all of the Obligations
of Seller to Purchaser, whenever arising, under this Agreement or any other
Program Document (including, but not limited to, obligations with respect to
principal, interest and fees).
     “Guarantor” means Two Harbors Investment Corp.

- 7 -



--------------------------------------------------------------------------------



 



     “Hedge Instrument” means any interest rate cap agreement, interest rate
floor agreement, interest rate swap agreement or other interest rate hedging
agreement entered into by Seller with a counterparty reasonably acceptable to
Agent, in each case with respect to the Mortgage Loans.
     “High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to,
covered by or in violation of the provisions of the Homeownership and Equity
Protection Act of 1994, as amended, (b) a “high cost,” “covered,” “abusive,”
“predatory” or “high risk” mortgage loan under any federal, state or local law,
or any similarly classified loan using different terminology under any law
imposing heightened regulation, scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees, or
any other state or other regulation providing assignee liability to holders of
such mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor’s LEVELS® Glossary Revised, Appendix E.
     “HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.
     “Income” means, with respect to any Purchased Asset at any time, any
principal and/or interest thereon and all dividends, sale proceeds and all other
proceeds as defined in Section 9-102(a)(64) of the Uniform Commercial Code and
all other collections and distributions thereon (including, without limitation,
any proceeds received in respect of mortgage insurance).
     “Indebtedness” means, with respect to any Person: (a) all obligations
created, issued or incurred by such Person for borrowed money; (b) obligations
to pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable and paid within ninety (90) days of the date the
respective goods are delivered or the respective services are rendered;
(c) indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) in respect of letters of
credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit;
(g) indebtedness of others guaranteed on a recourse or partial recourse basis by
such Person; (h) all obligations incurred in connection with the acquisition or
carrying of fixed assets; (i) indebtedness of general partnerships of which such
Person is a general partner; and (j) any other known or contingent liabilities
of such Person. For purposes of Section 14(g)(ii)(A)(2), the term “Indebtedness”
shall be calculated net of any dividends declared but not yet paid by the
Guarantor, any debt associated with repurchase agreements collateralized by U.S.
Treasury securities, short “TBAs” and any negative fair market value of other
derivative instruments, including but not limited to interest rate swaps and
swaptions.
     “Indemnified Party” shall have the meaning assigned thereto in
Section 21(a).
     “Investment Company Act” means the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.
     “Large Jumbo Loan” means a Mortgage Loan with an original principal balance
of $1,000,000 or more, but less than $1,500,000.

- 8 -



--------------------------------------------------------------------------------



 



     “LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Reuters Screen LIBOR01 Page or if such rate
ceases to appear on Reuters Screen LIBOR01 Page, or any other service providing
comparable rate quotations at approximately 11:00 a.m., London time, on the
applicable date of determination, or such interpolated rate as determined by the
Agent.
     “Lien” means any mortgage, deed of trust, lien, claim, pledge, charge,
security interest or similar encumbrance.
     “Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.
     “Margin Call” shall have the meaning assigned thereto in Section 7(b)
hereof.
     “Margin Deficit” shall have the meaning assigned thereto in Section 7(b)
hereof.
     “Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the price at which a Purchased Asset could readily be sold,
as determined by Agent in its good faith discretion, using methodology and
parameters customarily used by Agent to value similar assets, as may be as
marked to market daily, (ii) zero, with respect to any Purchased Asset that is
not an Eligible Mortgage Loan on account of clause (1), (2) or (4) of the
definition of Eligible Mortgage Loan or that is and was, as of the related
Purchase Date, a Forward Ineligible Asset and (iii) 50% of the related
outstanding principal balance with respect to any Purchased Asset that is not
described in the preceding clause (ii) and was thought to be a Forward Eligible
Asset on the Purchase Date but has been discovered after the related Purchase
Date to be a Forward Ineligible Asset. Additionally, Market Value means zero
with respect to any Purchased Asset for which the related Servicer triggers a
Servicing Related Market Value Event, until such time that a replacement
servicer (approved by Agent in its good faith discretion not to be unreasonably
withheld) is engaged to service such Purchased Asset or the Servicer Related
Market Value Event is otherwise cured.
     “Material Adverse Change” means, with respect to a Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance, Property or prospects of such Person including the insolvency of
such Person or its Parent Company, if applicable.
     “Material Adverse Effect” means (a) a Material Adverse Change with respect
to Seller or Guarantor, as applicable, (b) a material impairment of the ability
of Seller, Guarantor or any of their respective Affiliates that is a party to
any Program Document to perform under any Program Document to which it is a
party; (c) a material adverse effect upon the legality, validity, binding effect
or enforceability of any Program Document against Seller or Guarantor, as
applicable, or any of their respective Affiliates that is a party to any Program
Document; (d) a material adverse effect on the Market Value of the Purchased
Assets; or (e) a material adverse effect on the Approvals of Servicer.
     “Maturity Date” means the date that is 364 days following the date of this
Agreement, subject to Section 26.
     “Maximum Aggregate Purchase Price” shall have the meaning assigned thereto
in the Pricing Side Letter.

- 9 -



--------------------------------------------------------------------------------



 



     “Maximum Time on Facility” means for each Purchased Asset, the maximum
number of days such Purchased Asset may be subject to a Transaction, which is
three hundred sixty-four (364) days, unless such period is extended pursuant to
Section 26.
     “MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
     “MERS Designated Mortgage Loan” means any Mortgage Loan as to which the
related Mortgage or Assignment of Mortgage, has been recorded in the name of
MERS, as agent for the holder from time to time of the Mortgage Note.
     “MERS Identification Number” shall have the meaning assigned thereto in the
Custodial Agreement.
     “MLPA” means, with respect to any Mortgage Loan, the agreement, approved by
the Agent in its sole discretion, pursuant to which the Seller acquired such
Mortgage Loan.
     “Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan as adjusted in accordance with changes in the
mortgage interest rate pursuant to the provisions of the Mortgage Note for an
Adjustable Rate Mortgage Loan.
     “Monthly Payment Date” means the twentieth (20th) day of each calendar
month beginning with June 2011; provided that if such day is not a Business Day,
the next succeeding Business Day.
     “Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.
     “Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.
     “Mortgage Interest Rate” means, with respect to each Mortgage Loan, the
annual rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
     “Mortgage Loan” means a prime, jumbo residential mortgage loan.
     “Mortgage Note” means a promissory note or other evidence of indebtedness
of the obligor thereunder, evidencing a Mortgage Loan, and secured by the
related Mortgage.
     “Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
     “Mortgagee” means the record holder of a Mortgage Note secured by a
Mortgage.
     “Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
     “Multi-Unit Residential Loan” means a Mortgage Loan secured by a two-to
four-unit residential building.
     “Negative Amortization” means the portion of interest accrued at the
Mortgage Interest Rate in any month which exceeds the Monthly Payment on the
related Mortgage Loan for such month and which, pursuant to the terms of the
Mortgage Note, is added to the principal balance of the Mortgage Loan.

- 10 -



--------------------------------------------------------------------------------



 



     “Net Asset Value” means, with respect to any Person, the difference of
(i) the gross assets of such Person minus (ii) all liabilities (including
Indebtedness) of such Person, each determined in accordance with GAAP.
     “Notice Date” shall have the meaning assigned thereto in Section 3(b)
hereof.
     “Obligations” means (a) all amounts due an payable by Seller to Purchaser
in connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchaser arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchaser or on
behalf of Purchaser pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchaser of its rights
under the Program Documents, including without limitation, reasonable attorneys’
fees and disbursements and court costs; and (d) all of Seller’s indemnity
obligations to Purchaser pursuant to the Program Documents.
     “Originator” means, with respect to any Mortgage Loan, the entity that
originated such Mortgage Loan.
     “Origination Date” means the date on which a Mortgage Loan was originated
by the related originator.
     “Other Taxes” shall have the meaning assigned thereto in Section 8(b).
     “OTS” means Office of Thrift Supervision or any successor thereto.
     “Parent Company” means a corporation or other entity owning at least 50% of
the outstanding shares of voting stock of Seller.
     “Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.
     “PRCMLLC” means Pine River Capital Management LLC.
     “PRCMLP” means Pine River Capital Management L.P.
     “PRDM” means Pine River Domestic Management LP.
     “Price Differential” means, with respect to any Purchased Asset or
Transaction as of any date of determination, an amount equal to the product of
(A) the Pricing Rate (or during the continuation of an Event of Default, by
daily application of the Default Rate) and (B) the Purchase Price for such
Purchased Asset or Transaction. Price Differential will be calculated in
accordance with Section 3(e) herein for the actual number of days elapsed during
such Accrual Period on a 360-day basis.
     “Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such Monthly Payment Date.

- 11 -



--------------------------------------------------------------------------------



 



     “Pricing Rate” means, as of any date of determination and with respect to
an Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.
     “Pricing Side Letter” means that certain Pricing Side Letter, dated as of
May 17, 2011, between Seller and Purchaser, as the same may be amended, modified
or supplemented from time to time.
     “Private-Label MBS” means mortgage-backed securities that are not issued or
guaranteed by any Agency.
     “Program Documents” means this Agreement, the Pricing Side Letter, the
Custodial Agreement, the Collection Account Control Agreement, the Forward AAA
Securities Agreement, any assignment of Hedge Instrument, the Electronic
Tracking Agreement and all other agreements, documents and instruments entered
into by Seller on the one hand, and Purchaser or one of its Affiliates (or
Custodian on its behalf) and/or Agent or one of its Affiliates on the other, in
connection herewith or therewith with respect to the transactions contemplated
hereunder or thereunder and all amendments, restatements, modifications or
supplements thereto.
     “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
     “Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to the Purchaser or its designee hereunder.
     “Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to Purchaser or its designee on a Purchase Date,
which shall (unless otherwise agreed to by the Seller and Purchaser) be equal to
the lesser of (i) the unpaid principal balance of such Purchased Assets as of
such date of determination and (ii) the product of the applicable Purchase Price
Percentage multiplied by the Market Value of such Purchased Assets as of such
date of determination.
     “Purchase Price Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
     “Purchased Assets” means all of the Mortgage Loans sold by Seller to
Purchaser in a Transaction, together with the following: (i) such other
property, rights, titles or interest as are specified on the related Transaction
Notice, (ii) all mortgage guarantees and insurance relating to such Mortgage
Loans (issued by governmental agencies or otherwise) or the related Mortgaged
Property and any mortgage insurance certificate or other document evidencing
such mortgage guarantees or insurance and all claims and payments related to
such Mortgage Loans, (iii) all guarantees or other support for such Mortgage
Loans, (iv) all rights to Income and the rights to enforce such payments arising
from such Mortgage Loans and any other contract rights, payments, rights to
payment (including payments of interest or finance charges) with respect
thereto, (v) the Collection Account and all amounts on deposit therein, (vi) all
Additional Purchased Mortgage Loans, (vii) all “accounts,” “deposit accounts,”
“securities accounts,” “chattel paper,” “commercial tort claims,” “deposit
accounts,” “documents,” “general intangibles,” “instruments,” “investment
property,” and “securities accounts,” relating to the foregoing as each of those
terms is defined in the Uniform Commercial Code and all cash and cash
equivalents and all products and proceeds relating to or constituting any or all
of the foregoing, (viii) any purchase agreements or other agreements or
contracts relating to or constituting any or all of the foregoing, (ix) any
other collateral pledged or otherwise relating to any or all of the foregoing,
together with all files, material documents, instruments, surveys (if
available), certificates, correspondence, appraisals, computer records, computer
storage media, accounting records and other books and records relating to the
foregoing, and (x) any and all replacements, substitutions, distributions on, or
proceeds with respect to, any of the foregoing.

- 12 -



--------------------------------------------------------------------------------



 



     “Purchaser” shall have the meaning set forth in the preamble hereof.
     “Purchaser’s Wire Instructions” shall have the meaning set forth in the
Pricing Side Letter.
     “Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, the Mortgage Notes, any
Mortgages, the Mortgage Files, the Servicing Files, and any other instruments
necessary to document or service an Asset that is a Purchased Asset, including,
without limitation, the complete payment and modification history of each Asset
that is a Purchased Asset.
     “Repurchase Date” means, with respect to any Transaction, the earliest of
(i) the Termination Date, (ii) the date set forth in the related Transaction
Notice as the scheduled Repurchase Date, (iii) the second Business Day following
Seller’s written notice to Purchaser requesting a repurchase of such Transaction
or (iv) the conclusion of the Maximum Time on Facility for each such
Transaction, or if such day is not a Business Day, the immediately following
Business Day.
     “Repurchase Price” means the price at which Purchased Assets are to be
transferred from Purchaser or its designee to Seller upon termination of a
Transaction, which will be determined in each case as the sum of: (i) any
portion of the Purchase Price not yet repaid to Purchaser, (ii) the Price
Differential accrued and unpaid thereon, (iii) Breakage Costs, if any, and
(iv) any accrued and unpaid fees or expenses or indemnity amounts and any other
outstanding amounts owing under the Program Documents from Seller to Purchaser.
     “Requirement of Law” means as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “SEC” shall have the meaning ascribed thereto in Section 35.
     “Second Home Loan” means a Mortgage Loan secured by a real property that is
occupied by the borrower, but not as the borrower’s principal residence.
     “Section 404 Notice” means the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.
     “Seller” shall have the meaning set forth in the preamble hereof.
     “Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed
to be purchased by Purchaser that will be delivered in a mutually agreeable
excel spreadsheet format by Seller to Purchaser and Custodian together with each
Transaction Notice and attached by the Custodian to the related Certification.
     “Servicer” means a servicer of a Mortgage Loan acquired pursuant to a
Transaction, approved by Agent in its good faith discretion not to be
unreasonably withheld.
     “Servicing Agreement” means, with respect to Servicing Released Mortgage
Loans, the servicing agreement, in form and substance acceptable to Purchaser
and Seller, among Purchaser, Seller and Servicer and, with respect to Servicing
Retained Mortgage Loans, any servicing agreement relating to one or more
Servicing Retained Mortgage Loans and approved by Purchaser.

- 13 -



--------------------------------------------------------------------------------



 



     “Servicing File” means with respect to each Mortgage Loan, the file
retained by Seller or its designee consisting of all documents that a prudent
originator and servicer would include (including copies of the Mortgage File),
all documents necessary to document and service the Mortgage Loans and any and
all documents required to be delivered in connection with any transfer of
servicing pursuant to the Program Documents.
     “Servicing Records” means with respect to a Mortgage Loan, the related
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Mortgage Loan.
     “Servicing Related Market Value Event” means any of the following:
     (a) With respect to Servicing Retained Mortgage Loans, Servicer ceases to
be a member of MERS in good standing and has not been reinstated within fifteen
(15) calendar days following receipt of notice or knowledge thereof;
     (b) With respect to Servicing Retained Mortgage Loans, change of Servicer
without consent of the Agent;
     (c) With respect to Servicing Retained Mortgage Loans, failure of Servicer
to service the Mortgage Loans in accordance with Accepted Servicing Practices;
     (d) With respect to Servicing Retained Mortgage Loans, failure of Servicer
to meet the qualifications to maintain all requisite Approvals, such Approvals
are revoked or such Approvals are materially modified;
     (e) With respect to Servicing Retained Mortgage Loans, if, at any time,
Servicer’s HUD ranking falls below “Tier 2” lender;
     (f) With respect to Servicing Retained Mortgage Loans, any failure by
Servicer to remit when due Income payments required to be made under the terms
of this Agreement or such Mortgage Loan and such failure is not cured within two
(2) Business Days of the earlier of (x) Servicer’s receipt of written notice
from Purchaser or Custodian of such breach or (y) the date on which Servicer
obtains actual knowledge of the facts giving rise to such breach;
     (g) With respect to Servicing Retained Mortgage Loans, Servicer fails to
operate or conduct its business operations or any material portion thereof in
the ordinary course, or Servicer experiences any other material adverse change
in its business operations or financial condition, which, in Agent’s sole
discretion, constitutes a material impairment of Servicer’s ability to perform
its obligations under this Agreement or any other related document; or
     (h) With respect to Servicing Retained Mortgage Loans, the Servicer
defaults under the Servicing Agreement and remains in default after any
applicable notice and cure periods, and servicing cannot be transferred due to
action or inaction of Seller.

- 14 -



--------------------------------------------------------------------------------



 



     “Servicing Released Mortgage Loan” means a Mortgage Loan acquired by Seller
along with the related Servicing Rights.
     “Servicing Retained Mortgage Loan” means a Mortgage Loan acquired by Seller
from an entity that retained the Servicing Rights.
     “Servicing Rights” means contractual, possessory or other rights of
Servicer or any other Person to administer or service a Mortgage Loan or to
possess the Servicing File.
     “Subordinated Debt” means, with respect to any Person Indebtedness of such
Person to any other Person that is subordinated to the Obligations pursuant to a
currently effective and irrevocable Subordination Agreement approved by Agent in
its sole discretion and the principal of which is not due and payable until
ninety (90) days or more after the Termination Date.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
     “Taxes” shall have the meaning assigned thereto in Section 8(a).
     “Termination Date” means the earliest to occur of (i) the Maturity Date,
and (ii) at the option of Purchaser, the occurrence of an Event of Default under
this Agreement after the expiration of any applicable grace period.
     “Threshold Ratio” means (a) the sum of the following: (i) for securities
issued by Fannie Mae or Freddie Mac or guaranteed by Ginnie Mae and for mortgage
loans eligible to be sold to Fannie Mae or Freddie Mac or that qualify for the
Ginnie Mae guaranty, an amount equal to 8.5 multiplied by the aggregate market
value of such securities or the aggregate outstanding principal balance of such
mortgage loans, as the case may be, and (ii) for Private-Label MBS and
non-agency or non-governmental mortgages, an amount equal to 2 multiplied by the
aggregate market value of such Private-Label MBS or aggregate outstanding
principal balance of such non-agency or non-governmental mortgages, as
applicable, (b) divided by Total Assets.
     “Total Assets” means as of any date, for any Person, an amount equal to the
aggregate book value of all assets owned by such Person on a consolidated basis
and the proportionate share of assets owned by all non-consolidated Subsidiaries
of such Person, less (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and expenses, all on or as of such
date.
     “Total Debt” means as of any date, for any Person, the sum of such Person’s
(i) Total Liabilities as of such date and (ii) all Indebtedness as of such date,
all determined in accordance with GAAP.
     “Total Liabilities” means all liabilities and obligations of Seller on a
consolidated basis, determined in accordance with GAAP, and shall include,
without limitation, Funded Liabilities and/or Current Liabilities, as the case
may be.

- 15 -



--------------------------------------------------------------------------------



 



     “Transaction” has the meaning assigned thereto in Section 1.
     “Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is delivered to the
Purchaser in accordance with Section 3(c) herein.
     “Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “Unrestricted Cash” means cash and Cash Equivalents that are not subject to
a Lien in favor of any Person or that are not required to be reserved by Seller
in a restricted escrow arrangement or other similarly restricted arrangement
pursuant to a contractual agreement or requirement of law.
     “Warehouse Lender” means any lender providing financing to Seller for the
purpose of warehousing, originating or purchasing a Mortgage Loan, which lender
has a security interest in such Mortgage Loan to be purchased by Purchaser.
     “Warehouse Lender’s Release” means a letter, in the form of Exhibit E, from
a Warehouse Lender to Purchaser, unconditionally releasing all of Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
     (b) Interpretation.
          Headings are for convenience only and do not affect interpretation.
The following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. An Event of
Default exists until it has been waived in writing by Purchaser or has been
timely cured. The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limiting and means “including without
limitation.” In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.” This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied. References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of Seller.

- 16 -



--------------------------------------------------------------------------------



 



          Except where otherwise provided in this Agreement, any determination,
consent, approval, statement or certificate made or confirmed in writing with
notice to Seller by Purchaser or an authorized officer of Purchaser as required
by this Agreement is conclusive in the absence of manifest error. A reference to
an agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing related to such agreement.
          A reference to a document includes an agreement in writing or a
certificate, notice, instrument or document, or any information recorded in
electronic form. Where Seller is required to provide any document to Purchaser
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Purchaser requests otherwise.
          This Agreement is the result of negotiations among, and has been
reviewed by counsel to, Purchaser and Seller, and is the product of all parties.
In the interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchaser may give or withhold,
or give conditionally, approvals and consents and may form opinions and make
determinations in its absolute sole discretion, subject in all cases to the
implied covenant of good faith and fair dealing. Except as specifically required
herein, any requirement of good faith, discretion or judgment by Purchaser shall
not be construed to require Purchaser to request or await receipt of information
or documentation not immediately available from or with respect to Seller, any
other Person or the Purchased Assets themselves.

3.   THE TRANSACTIONS

     (a) It is acknowledged and agreed that, notwithstanding any other provision
of this Agreement to the contrary, the facility provided under this Agreement is
an uncommitted facility and Purchaser shall have no obligation to enter into any
Transactions hereunder.
     (b) Subject to the terms and conditions of the Program Documents, Purchaser
may enter into Transactions provided, that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price and (b) the Asset Base.
     (c) With respect to the purchase of any Eligible Mortgage Loans, Seller
shall deliver, no later than 11:00 a.m. (New York City time) two (2) Business
Days prior to the proposed Purchase Date (the date on which such notice is so
given, the “Notice Date”; provided that if such notice is given after 11:00 a.m.
(New York City time) two (2) Business Days prior to the proposed Purchase Date,
the Notice Date shall be deemed to be the next succeeding Business Day and the
proposed Purchase Date shall be no earlier than two (2) Business Days after the
date on which such notice is given), the following:
     (i) a Seller Mortgage Loan Schedule,
     (ii) a Transaction Notice to Purchaser; and
     (iii) the complete Mortgage Files to Custodian for each Mortgage Loan
subject to such Transaction.

- 17 -



--------------------------------------------------------------------------------



 



     (d) Upon Seller’s request to enter into a Transaction pursuant to
Section 3(c), Purchaser shall, assuming there has been a Confirmation issued and
assuming all conditions precedent set forth in this Section 3 and in Sections
10(a) and (b) have been met, and provided no Default or Event of Default shall
have occurred and be continuing, on the requested Purchase Date purchase the
Eligible Mortgage Loans included in the related Transaction Notice by
transferring the Purchase Price (net of any fees and expense then due and
payable by Seller to Purchaser pursuant to the Agreement) in accordance with the
following wire instructions or as otherwise provided:

         
 
  Receiving Bank:   Bank of New York Mellon
 
  ABA#:   021-000-018
 
  DDA#:   GLA 111569 WVI
 
  Account Name:   BBPLC NY Branch Whole Loans Warehouse
 
  Reference:   Two Harbor Warehouse
 
  Attention:   Whole Loan Operations/Roberto Wang 201-499-2139

     (e) On the related Price Differential Determination Date, Agent shall
calculate the Price Differential for each outstanding Transaction payable on the
Monthly Payment Date utilizing the Pricing Rate. Not less than two (2) Business
Days prior to each Monthly Payment Date, Agent shall provide Seller with an
invoice for the amount of the Price Differential due and payable with respect to
all outstanding Transactions, setting forth the calculations thereof in
reasonable detail and all accrued fees and expenses then due and owing to
Purchaser. On the earliest of (1) the Monthly Payment Date or (2) the
Termination Date, Seller shall pay to Purchaser the Price Differential then due
and payable for (x) all outstanding Transactions and (y) Purchased Assets for
which Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(f).
     (f) With respect to a Transaction, upon the Repurchase Date, Seller shall
pay to Purchaser the related Repurchase Price together with any other
Obligations then due and payable, and shall repurchase all Purchased Assets then
subject to such Transaction. The Repurchase Price shall be transferred directly
to Purchaser.
     (g) If Agent determines in its sole discretion that any Change in Law or
any change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on Purchaser’s capital or on the capital of any
Affiliate of Purchaser under this Agreement as a consequence of such Change in
Law or change in accounting rules, then from time to time Seller will compensate
Purchaser for such reduced rate of return suffered as a consequence of such
Change in Law or change in accounting rules on terms similar to those imposed by
Purchaser. Further, if due to the introduction of, any change in, or the
compliance by Purchaser with (i) any eurocurrency reserve requirement, or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority whether or not having the force
of law, there shall be an increase in the cost to Purchaser in engaging in the
present or any future Transactions, then Seller shall, from time to time and
upon demand by Purchaser, compensate Purchaser for such increased costs, and
such amounts shall be deemed a part of the Obligations hereunder. Purchaser
shall provide Seller with notice as to any such Change in Law, change in
accounting rules or change in compliance 30 days prior to the implementation of
any charge or costs due under this Section 3(g).
     (h) Seller shall indemnify the Purchaser and hold the Purchaser harmless
from any losses, costs and/or expenses which the Purchaser may sustain or incur
as a result of Seller terminating any Transaction on or before a Repurchase Date
arising from the reemployment of funds obtained by the Purchaser hereunder or
from actual out of pocket fees and expenses payable to terminate the deposits
from which such funds were obtained (“Breakage Costs”). The Agent shall deliver
to Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in such detail as determined in good faith by the Purchaser to be
adequate, it being agreed that such statement and the method of its calculation
shall be adequate and shall be conclusive and binding upon Seller, absent
manifest error. The provisions of this Section 3(h) shall survive termination of
this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



4. CONFIRMATION
     In the event that parties hereto desire to enter into a Transaction the
parties shall execute a confirmation prior to entering into such Transaction,
which confirmation shall be in a form that is mutually agreeable to Purchaser
and Seller and shall specify such terms, including, without limitation, the
Purchase Date, the Purchase Price, the Pricing Rate therefor and the Repurchase
Date (a “Confirmation”). Any such Confirmation and the related Transaction
Notice, together with this Agreement, shall constitute conclusive evidence of
the terms agreed to between Purchaser and Seller with respect to the Transaction
to which the Confirmation relates. In the event of any conflict between this
Agreement and a Confirmation, the terms of the Confirmation shall control with
respect to the related Transaction.
     Immediately following receipt by the Seller of Confirmation from the
Purchaser, an Eligible Mortgage Loan Commitment Fee will accrue with respect to
the committed amount until the earlier of the purchase of such loan or loans by
the Purchaser hereunder or written notification from the Seller to Purchaser
that Seller shall not acquire such loan or loans or shall otherwise no longer
need such Confirmation.
5. INCOME
     Income Payments.
     (a) Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
(i) Seller and Purchaser shall direct the Servicer to deposit such Income into
the Collection Account no later than one (1) Business Day after receipt thereof,
and (ii) such Income shall be the property of Purchaser subject to subsections
5(b) and (c) below.
     (b) On the Monthly Payment Date, if no Event of Default is then continuing,
the Seller and the Purchaser shall cause the Bank to withdraw from the
Collection Account all Income on deposit therein with respect to all Purchased
Assets subject to all Transactions, and to apply such amount in the following
order of priority:
     (i) to pay to Purchaser an amount equal to the Price Differential accrued
with respect to the Purchased Assets as of such Monthly Payment Date;
     (ii) to pay to Purchaser all other Obligations then due and payable from
Seller to Purchaser;
     (iii) to pay to Purchaser an amount sufficient to eliminate any outstanding
Margin Deficit (or Margin Deficit which would result from the withdrawal of
funds from the Collection Account on such date); and
     (iv) to pay to Seller any remainder for its own account.
     (c) On the Monthly Payment Date, if an Event of Default is then continuing,
the Seller and the Purchaser shall cause the Bank to withdraw from the
Collection Account all Income on deposit therein with respect to all Purchased
Assets subject to all Transactions, and to apply such amount in the following
order of priority:

- 19 -



--------------------------------------------------------------------------------



 



     (i) to pay to Purchaser an amount equal to the Price Differential accrued
with respect to the Purchased Assets as of such Monthly Payment Date;
     (ii) to pay to Purchaser an amount equal to the aggregate Repurchase Price
for all outstanding Transactions;
     (iii) to pay to Purchaser all other Obligations then due and payable from
Seller to Purchaser; and
     (iv) to pay to Seller any remainder for its own account.
6. PAYMENT AND TRANSFER
     Unless otherwise agreed by Seller and Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to Purchaser all
payments required to be made by it to Purchaser hereunder or under any other
Program Document in accordance with wire instructions provided by Purchaser. Any
payments received by Purchaser after 5:00 p.m. (New York City time) shall be
applied on the next succeeding Business Day.
7. MARGIN MAINTENANCE
     (a) Agent shall determine the Market Value of the Purchased Assets on a
daily basis as determined by Agent in its good faith discretion.
     (i) If, as of any date of determination, the lesser of (a) the unpaid
principal balance of the Purchased Assets and (b) the aggregate Market Value of
all related Purchased Assets subject to all Transactions, taking into account
the cash then on deposit in the Collection Account, multiplied by the applicable
Purchase Price Percentage is less than the Repurchase Price for all such
Transactions (a “Margin Deficit”), then Agent may, by notice to the Seller (as
such notice is more particularly set forth below, a “Margin Call”), require
Seller to transfer to Purchaser or its designee cash or, at Purchaser’s option
(and provided Seller has additional Eligible Mortgage Loans), additional
Eligible Mortgage Loans to Purchaser (“Additional Purchased Mortgage Loans”) to
cure the Margin Deficit. If the Agent delivers a Margin Call to the Seller on or
prior to 11:00 a.m. (New York City time) on any Business Day, then the Seller
shall transfer cash or Additional Purchased Mortgage Loans to Purchaser or its
designee no later than (i) 5:00 p.m. (New York City time) on the same Business
Day. In the event the Agent delivers a Margin Call to Seller after 11:00 a.m.
(New York City time) on any Business Day, Seller shall be required to transfer
cash or Additional Purchased Mortgage Loans no later than (i) 12:00 p.m. (New
York City time) on the next succeeding Business Day.
     (ii) If, on any day prior to the Termination Date, if no Event of Default
has occurred and is continuing, (x) the aggregate Market Value of all Purchased
Assets subject to all Transactions, taking into account all cash then on deposit
in the Collection Account, multiplied by the applicable Purchase Price
Percentage is greater than (y) the Repurchase Price as of such date (such excess
amount, a “Margin Excess”), Seller may upon at least two (2) Business Days prior
notice to Purchaser request Purchaser to apply and Purchaser shall apply or
cause the Bank to apply an amount necessary to reduce the Margin Excess to zero
on the next Monthly Payment Date. Any Margin Excess paid by Purchaser under this
provision shall be applied by Purchaser to increase the respective Purchase
Price of the Purchased Assets.

- 20 -



--------------------------------------------------------------------------------



 



     (b) [RESERVED]
     (c) Any cash transferred to Purchaser or its designee pursuant to Section 5
herein shall reduce the Repurchase Price of the related Transactions.
     (d) The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchaser to do so at a later date. Seller
and Purchaser each agree that a failure or delay by a Purchaser to exercise its
rights hereunder shall not limit or waive Purchaser’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.
     (e) For the avoidance of doubt, it is hereby understood and agreed that
Seller shall be responsible for satisfying any Margin Deficit existing as a
result of any reduction of the unpaid principal balance of any Purchased Asset
pursuant to any action by any bankruptcy court.
     (f) Notwithstanding section 7(b) above, (i) amounts due on account of a
Margin Deficit or Margin Excess hereunder shall be netted against any Variation
Margin as defined under the Forward AAA Securities Purchase Agreement before
Margin Call payments or payments of Margin Excess are made and (ii) to the
extent that any payment amount with respect to a Margin Call or Margin Excess at
the time due and owing is less than $100,000 (the “Minimum Transfer Amount”),
the party owing such amount is not required to transfer funds until such amount
reaches the Minimum Transfer Amount; for avoidance of doubt all such amounts
shall remain due and owing.
8. TAXES; TAX TREATMENT
     (a) All payments made by Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
net income by the United States, a state or a foreign jurisdiction under the
laws of which the Purchaser is organized or of its applicable lending office, or
a state or foreign jurisdiction with respect to which Purchaser has a present or
former connection, or any political subdivision thereof (collectively, “Taxes”),
all of which shall be paid by Seller for its own account not later than the date
when due. If Seller is required by law or regulation to deduct or withhold any
Taxes from or in respect of any amount payable hereunder, it shall: (a) make
such deduction or withholding, (b) pay the amount so deducted or withheld to the
appropriate Governmental Authority not later than the date when due, (c) deliver
to the Purchaser, promptly, original tax receipts and other evidence
satisfactory to Purchaser of the payment when due of the full amount of such
Taxes; and (d) pay to the Purchaser such additional amounts as may be necessary
so that the Purchaser receives, free and clear of all Taxes, a net amount equal
to the amount it would have received under this Agreement, as if no such
deduction or withholding had been made.
     (b) In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

- 21 -



--------------------------------------------------------------------------------



 



     (c) Seller agrees to indemnify Purchaser for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 8, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Purchaser shall have provided Seller with
evidence, reasonably satisfactory to Seller, of payment of Taxes or Other Taxes,
as the case may be. Notwithstanding Seller’s indemnification obligations under
this paragraph, in the event any Taxes are imposed that result in an
indemnification or other payment obligation of Seller under this Section 8,
Seller shall indemnify Purchaser for such taxes as provided herein, but shall
also be entitled to challenge or dispute the imposition of such Taxes with the
applicable Governmental Authority, regardless of whether such Taxes are imposed
on Seller or a Purchaser, and Seller shall be entitled to control any proceeding
relating to such Taxes, including as to settlement so long as it does not result
in material harm to the Purchaser, as determined in the Purchaser’s reasonable
discretion. At Seller’s request, a Purchaser shall reasonably cooperate in any
such challenge, dispute or proceeding; provided, however, no Purchaser shall be
required to provide any tax return or other proprietary or confidential
information.
     (d) Agent and any Purchaser that either (i) is not incorporated under the
laws of the United States, any State thereof, or the District of Columbia or
(ii) whose name does not include “Incorporated,” “inc.,” “Corporation,” “Corp.,”
“P.C.,” “insurance company,” or “assurance company” (a “Foreign Purchaser”)
shall provide Seller and Agent with original properly completed and duly
executed United States Internal Revenue Service (“IRS”) Forms W-8BEN or W-8ECI
or any successor form prescribed by the IRS, certifying that such Person is
entitled to benefits under an income tax treaty to which the United States is a
party which eliminates withholding tax on payments to it or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States on or prior to the date upon
which each such Foreign Purchaser becomes a Purchaser. In addition, the Agent
shall be a “qualified intermediary” (as defined in Treasury regulation section
1.1441-1(e)(5)) and provide the Seller with an original properly completed and
duly executed IRS Form W-8IMY with “qualified intermediary” checked in Part I
and Part II properly completed to provide that the Agent is a “qualified
intermediary” for Purchaser with respect to payments under this Agreement and
the other Program Documents (with all appropriate attachments) for any amount
received on behalf of a Purchaser which eliminates withholding tax on payments
to it on or after the date it becomes an Agent. Agent and each Foreign Purchaser
will resubmit the appropriate form eliminating withholding tax on payments to it
on the earliest of (A) the third anniversary of the prior submission, or (B) on
or before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Person as defined in Treas. Reg.
Section 1.1441-1(e)(4)(ii)(D). For any period with respect to which the Agent or
a Foreign Purchaser has failed to provide Seller with the appropriate form or
other relevant document pursuant to this Section 8(d) (unless such failure is
due to a change in treaty, law, or regulation occurring subsequent to the date
on which a form originally was required to be provided) such Person shall not be
entitled to “gross-up” of Taxes or indemnification under Section 8(c) with
respect to Taxes imposed by the United States; provided, however that should a
Foreign Purchaser, which is otherwise exempt from a withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
Seller shall take such steps as such Foreign Purchaser shall reasonably request
to assist such Foreign Purchaser to recover such Taxes. If a payment made to a
Purchaser under this Agreement would be subject to U.S. Federal withholding
Taxes imposed by FATCA if such Purchaser fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Purchaser shall deliver to the Seller
(A) a certification signed by the chief financial officer, principal accounting
officer, treasurer or controller, and (B) other documentation reasonably
requested by Seller sufficient for the Seller to comply with its obligations
under FATCA and to determine that such Purchaser has complied with such
applicable reporting requirements.
     (e) Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 8
shall survive the termination of this Agreement. Nothing contained in this
Section 8 shall require Purchaser to make available any of their tax

- 22 -



--------------------------------------------------------------------------------



 



returns or other information that it deems to be confidential or proprietary;
provided, however, that Seller shall have no liability for Taxes and Other Taxes
under this Section to the extent Purchaser shall thereby fail or refuse to
provide Seller with evidence, reasonably satisfactory to Seller, necessary for
the assessment, liability or defense of any such amounts.
     (f) Each party to this Agreement acknowledges that it is its intent solely
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Assets and that the Purchased Assets are owned by Seller in the
absence of an Event of Default by Seller. All parties to this Agreement agree to
such treatment and agree to take no action inconsistent with this treatment,
unless required by law.
9. SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT
     (a) Seller and Purchaser intend that (other than for accounting purposes)
the Transactions hereunder be sales to Purchaser of the Purchased Assets and not
loans from Purchaser to Seller secured by the Purchased Assets. However, in
order to preserve Purchaser’s rights under this Agreement in the event that a
court or other forum recharacterizes the Transactions hereunder as other than
sales, and as security for Seller’s performance of all of its Obligations,
Seller hereby grants to Purchaser a first priority security interest in the
Purchased Assets. Seller acknowledges and agrees that its rights with respect to
the Purchased Assets are and shall continue to be at all times junior and
subordinate to the rights of Purchaser hereunder.
     (b) Seller hereby irrevocably constitutes and appoints Purchaser and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Purchaser’s discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchaser at its option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchaser the power and right, on behalf of Seller, without assent by, but
with notice to, Seller, to do the following if an Event of Default shall have
occurred and be continuing and Purchaser has elected to exercise its remedies
pursuant to Section 18 hereof:
     (i) in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Assets and to file any claim or to take any other action or initiate and
maintain any appropriate proceeding in any appropriate court of law or equity or
otherwise deemed appropriate by Purchaser for the purpose of collecting any and
all such moneys due with respect to any Purchased Assets whenever payable;
     (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;
     (iii) (A) to direct any party liable for any payment under any Purchased
Assets to make payment of any and all moneys due or to become due thereunder
directly to Purchaser or as Purchaser shall direct, (B) in the name of Seller,
or in its own name, or otherwise as appropriate, to directly send or cause the
applicable servicer to send “hello” letters, “goodbye” letters in the form of
Exhibit D, and Section 404 Notices; (C) to ask or demand for, collect, receive
payment of and receipt for any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Assets;
(D) to sign and endorse any invoices,

- 23 -



--------------------------------------------------------------------------------



 



    assignments, verifications, notices and other documents in connection with
any Purchased Assets; (E) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Purchased Assets or any proceeds thereof and to enforce any other
right in respect of any Purchased Assets; (F) to defend any suit, action or
proceeding brought against Seller with respect to any Purchased Assets; (G) to
settle, compromise or adjust any suit, action or proceeding described in clause
(F) above and, in connection therewith, to give such discharges or releases as
Purchaser may deem appropriate; and (H) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Purchased Assets
as fully and completely as though Purchaser was the absolute owner thereof for
all purposes, and to do, at Purchaser’s option and Seller’s expense, at any
time, and from time to time, all acts and things which Purchaser deems necessary
to protect, preserve or realize upon the Purchased Assets and Purchaser’s Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as Seller might do.

     Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
     Seller also authorizes Purchaser, from time to time if an Event of Default
shall have occurred and be continuing, to execute any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Purchased
Assets in connection with any sale provided for in Section 18 hereof.
     The powers conferred on Purchaser hereunder are solely to protect
Purchaser’s interests in the Purchased Assets and shall not impose any duty upon
it to exercise any such powers. Purchaser shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither Purchaser nor any of its officers, directors, employees or agents shall
be responsible to Seller for any act or failure to act hereunder.
10. CONDITIONS PRECEDENT
     (a) As conditions precedent to the initial Transaction, Purchaser shall
have received on or before the day of such initial Transaction the following, in
form and substance satisfactory to Purchaser and duly executed by each party
thereto (as applicable):
     (i) Each of the Program Documents duly executed and delivered by the
parties thereto and being in full force and effect, free of any modification,
breach or waiver;
     (ii) Certificates of an officer of each of Seller and Guarantor attaching
certified copies of Seller’s and Guarantor’s respective consents or charter,
bylaws and corporate resolutions, as applicable, approving the Program Documents
and Transactions thereunder (either specifically or by general resolution), and
all documents evidencing other necessary corporate action or governmental
approvals as may be required in connection with the Program Documents;
     (iii) Certified copies of good standing certificates from the jurisdictions
of organization of each of Seller and Guarantor, dated as of no earlier than the
date which is ten (10) Business Days prior to the Purchase Date with respect to
the initial Transaction hereunder;
     (iv) An incumbency certificate of the secretary of each of Seller and
Guarantor certifying the names, true signatures and titles of Seller’s and
Guarantor’s respective representatives who are duly authorized to request
Transactions hereunder and to execute the Program Documents and the other
documents to be delivered thereunder;

- 24 -



--------------------------------------------------------------------------------



 



     (v) An opinion of Seller’s counsel as to such matters as Purchaser may
reasonably request (including, without limitation, with respect to Purchaser’s
first priority lien on and perfected security interest in the Purchased Assets,
a no material litigation, non-contravention, enforceability and corporate
opinion with respect to Seller, an opinion with respect to the inapplicability
of the Investment Company Act of 1940 to Seller and the Guarantor, an opinion
that this Agreement constitutes a “repurchase agreement” and a “securities
contract” within the meaning of the Bankruptcy Code and an opinion that no
Transaction constitutes an avoidable transfer under Section 546(f) of the
Bankruptcy Code, each in form and substance acceptable to Purchaser);
     (vi) Seller shall have provided evidence of all material licenses necessary
to conduct business as now being conducted and as proposed to be conducted under
this Agreement;
     (vii) A copy of the insurance policies required by Section 14(q) of this
Agreement;
     (viii) Purchaser and/or Agent shall have completed the due diligence review
of the loan files and Servicing File for the Eligible Mortgage Loans that are to
be subject to such Transaction pursuant to Section 36, and such review shall be
satisfactory to Purchaser and Agent in their sole discretion;
     (ix) Evidence that all other actions necessary to perfect and protect
Purchaser’s interest in the Purchased Assets have been taken, including, without
limitation, the establishment of the Collection Account, and duly prepared for
filing Uniform Commercial Code financing statements acceptable to Purchaser and
covering the Purchased Assets on Form UCC1;
     (x) Seller shall have provided evidence, satisfactory to Purchaser and
Agent, that Servicer’s Approvals are in good standing;
     (xi) Seller shall have provided evidence (including the Account Number)
that it has established the Collection Account; and
     (xii) Any other documents reasonably requested by Purchaser or Agent.
     (b) The Purchaser may, in its sole discretion, enter into a Transaction
pursuant to this Agreement if following conditions precedent have been
satisfied:
     (i) Purchaser or its designee shall have received on or before the Purchase
Date with respect to Eligible Mortgage Loans that are to be the subject of such
Transaction (unless otherwise specified in this Agreement) the following, in
form and substance satisfactory to Purchaser and (if applicable) duly executed:

  (A)   Seller shall have paid to Purchaser and Purchaser shall have received
all accrued and unpaid fees and expenses owed to Purchaser pursuant to
Section 23 in immediately available funds, and without deduction, set-off or
counterclaim;

  (B)   The Transaction Notice and Seller Mortgage Loan Schedule with respect to
such Purchased Assets, delivered pursuant to Section 3(c);

- 25 -



--------------------------------------------------------------------------------



 



  (C)   Such certificates, customary opinions of counsel or other documents as
Purchaser may reasonably request, provided that such opinions of counsel shall
not be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Purchaser in its commercially
reasonable judgment;

  (D)   Purchaser has received and approved the MLPA and the Servicing
Agreement;

  (E)   An original trust receipt executed by the Custodian without exceptions;

  (F)   Such other certifications of Custodian as are required under the
Custodial Agreement; and

  (G)   a duly executed Warehouse Lender’s Release from any Warehouse Lender
(including any party that has a precautionary security interest in a Mortgage
Loan) having a security interest in any Mortgage Loans, substantially in the
form of Exhibit E, addressed to Purchaser, releasing any and all of its right,
title and interest in, to and under such Mortgage Loan (including, without
limitation, any security interest that such secured party or secured party’s
agent may have by virtue of its possession, custody or control thereof) and, to
the extent applicable, Uniform Commercial Code termination statements in respect
of any Uniform Commercial Code filings made in respect of such Mortgage Loan.

     (ii) No Default or Event of Default shall have occurred and be continuing;
     (iii) Purchaser shall not have reasonably determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any requirement of law applicable to Purchaser has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Purchaser to enter into Transactions with the applicable Pricing Rate;
     (iv) All representations and warranties in the Program Documents shall be
true and correct on the date of such Transaction and Seller is in compliance
with the terms and conditions of the Program Documents, other than as may be
expressly waived by the Purchaser;
     (v) The then Aggregate MRA Purchase Price when added to the Purchase Price
for the requested Transaction, shall not exceed the lesser of (a) the Maximum
Aggregate Purchase Price and (b) the Asset Base;
     (vi) [RESERVED];
     (vii) Satisfaction of any conditions precedent to the initial Transaction
as set forth in clause (a) of this Section 10 that were not satisfied prior to
such initial Purchase Date;
     (viii) Purchaser shall have determined that all actions necessary to
maintain Purchaser’s perfected security interest in the Purchased Assets have
been taken;
     (ix) Purchaser or their designee shall have received any other documents
reasonably requested by Purchaser; and

- 26 -



--------------------------------------------------------------------------------



 



     (x) There is no Margin Deficit at the time immediately prior to entering
into a new Transaction (other than a Margin Deficit that will be cured
contemporaneous with such Transaction in accordance with the provisions of
Section 7 hereof).
11. RELEASE OF PURCHASED ASSETS
     Upon timely payment in full of the Repurchase Price and all other
Obligations (if any) then owing with respect to a Purchased Asset pursuant to
Section 3(f) hereof, unless a Margin Deficit or an Event of Default shall have
occurred and be continuing: (a) Purchaser shall be deemed to have terminated any
security interest that Purchaser may have in such Purchased Asset, (b) all of
Purchaser’s right, title and interest in such Purchased Assets shall
automatically transfer to Seller, and (c) with respect to such Purchased Asset,
Purchaser shall or shall direct Custodian to release such Purchased Asset to
Seller. Except as set forth in Sections 5, 18(a)(i) and 15, Seller shall give at
least two (2) Business Days prior written notice to Purchaser if such repurchase
shall occur on any date other than the Repurchase Date.
     If the repurchase gives rise to a Margin Deficit, Purchaser shall notify
Seller of the amount thereof and Seller may thereupon satisfy the Margin Call in
the manner specified in Section 7.
12. RELIANCE
     With respect to any Transaction, Purchaser may conclusively rely upon, and
shall incur no liability to Seller in acting upon, any request or other
communication that Purchaser reasonably believes to have been given or made by a
person authorized to enter into a Transaction on Seller’s behalf.
13. REPRESENTATIONS AND WARRANTIES
     Each of the Guarantor and Seller hereby represents and warrants to
Purchaser and Agent, and shall on and as of the Purchase Date for any
Transaction and on and as of each date thereafter through and including the
related Repurchase Date be deemed to represent and warrant to Purchaser and
Agent that:
     (a) Due Organization, Qualification, Power, Authority and Due
Authorization. Each of the Guarantor and Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and it has qualified to do business in each jurisdiction in which
it is legally required to do so. Each of the Guarantor and Seller has the power
and authority under its certificate of incorporation, bylaws and applicable law
to enter into this Agreement and the Program Documents and to perform all acts
contemplated hereby and thereby or in connection herewith and therewith; this
Agreement and the Program Documents and the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and do not require any
additional approvals or consents or other action by, or any notice to or filing
with, any Person other than any that have heretofore been obtained, given or
made.
     (b) Noncontravention. The consummation of the transactions contemplated by
this Agreement and Program Documents are in the ordinary course of business of
each of the Guarantor and Seller and will not conflict with, result in the
breach of or violate any provision of the charter or by-laws of Seller or
Guarantor or result in the breach of any provision of, or conflict with or
constitute a default under or result in the acceleration of any obligation
under, any agreement, indenture, loan or credit agreement or other instrument to
which Seller or Guarantor, the Mortgage Loans or any of Seller’s Property or
Guarantor’s Property is or may be subject to, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Seller, Guarantor, the
Mortgage Loans or Seller’s Property or Guarantor’s Property is subject.

- 27 -



--------------------------------------------------------------------------------



 



     (c) Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s knowledge or Guarantor’s knowledge, threatened
against or affecting Seller or Guarantor (or, to Seller’s knowledge, or
Guarantor’s knowledge any basis therefor) wherein an unfavorable decision,
ruling or finding would adversely affect the validity or enforceability of this
Agreement, the Program Documents or any agreement or instrument to which Seller
is a party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby, would materially and adversely affect the
proceedings of Seller in connection herewith or would or could materially and
adversely affect Seller’s ability or Guarantor’s ability to carry out its
obligations hereunder.
     (d) Valid and Binding Obligations. This Agreement, the Program Documents
and every other document to be executed by Seller or Guarantor in connection
with this Agreement is and will be legal, valid, and binding obligations of
Seller or Guarantor, as applicable, enforceable in accordance with their
respective terms, except that (A) the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
     (e) Financial Statements. The financial statements of each of Guarantor and
Seller, copies of which have been furnished to Purchaser, (i) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (ii) present fairly the financial condition and results of
operations of Seller as of the dates and for the periods indicated and
(iii) have been prepared in accordance with GAAP consistently applied, except as
noted therein (subject as to interim statements to normal year-end adjustments).
Since the date of the most recent financial statements, there has been no
Material Adverse Change with respect to Seller or Guarantor. Except as disclosed
in such financial statements or pursuant to Section 14(i) hereof, neither
Guarantor nor Seller is subject to any contingent liabilities or commitments
that, individually or in the aggregate, have a material possibility of causing a
Material Adverse Change with respect to Seller.
     (f) Accuracy of Information. Neither this Agreement nor any representations
and warranties or information relating to Seller or Guarantor that Seller or
Guarantor has delivered or caused to be delivered to Purchaser, including, but
not limited to, all documents related to this Agreement, the Program Documents
or Seller’s or Guarantor’s financial statements, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements made therein or herein in light of the circumstances under which they
were made, not misleading. Since the furnishing of such documents or
information, there has been no change, nor any development or event involving a
prospective change that would render any of such documents or information untrue
or misleading in any material respect.
     (g) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental Person, is
required in connection with the execution, delivery and performance by Seller or
Guarantor of this Agreement or any other Program Document, other than any that
have heretofore been obtained, given or made.
     (h) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller or Guarantor in the conduct of its businesses
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in a Material Adverse
Effect.

- 28 -



--------------------------------------------------------------------------------



 



     (i) Solvency. Each of Guarantor and Seller is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to each such
Transaction, neither Guarantor nor Seller will be left with an unreasonably
small amount of capital with which to engage in its business. Neither Guarantor
nor Seller intends to incur, nor believes that it has incurred, debts beyond its
ability to pay such debts as they mature. Neither Guarantor nor Seller is
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or Guarantor or
any of their respective assets.
     (j) Fraudulent Conveyance. The amount of consideration being received by
Seller in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchaser.
     (k) Investment Company Act Compliance. Neither Guarantor nor Seller is
required to be registered as an “investment company” as defined under the
Investment Company Act nor as an entity under the control of an entity required
to be registered as an “investment company” as defined under the Investment
Company Act.
     (l) Taxes. Seller has filed all federal and state tax returns which are
required to be filed and paid all taxes, including any assessments received by
it, to the extent that such taxes are shown to be due on such returns (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by Seller or Guarantor in connection with a Transaction and the
execution and delivery of the Program Documents have been or shall be timely
paid.
     (m) Additional Representations. With respect to each Asset to be sold
hereunder by Seller to Purchaser, Seller hereby makes all of the applicable
representations and warranties set forth in the related MLPA as of the date the
related Mortgage File is delivered to Purchaser or the Custodian with respect to
the Assets and continuously while such Asset is subject to a Transaction.
Further, as of each Purchase Date, Seller shall be deemed to have represented
and warranted in like manner that Seller has no knowledge that any such
representation or warranty may have ceased to be true in a material respect as
of such date, except as otherwise stated in a Transaction Notice, any such
exception to identify the applicable representation or warranty and specify in
reasonable detail the related knowledge of Seller.
     (n) No Broker. Neither Guarantor nor Seller has dealt with any broker,
investment banker, agent, or other person, except for Purchaser, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement; provided, that if Seller or
Guarantor has dealt with any broker, investment banker, agent, or other person,
except for Purchaser, who may be entitled to any commission or compensation in
connection with the sale of Purchased Assets pursuant to this Agreement, such
commission or compensation shall have been paid in full by Seller or Guarantor.
     (o) Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any individual Mortgage Loan to any person other
than any sale, assignment, transfer, pledge or hypothecation that is released in
conjunction with the sale to Purchaser hereunder, and upon delivery of a
Purchased Asset to Purchaser, Purchaser will be the sole owner thereof (other
than for tax and accounting purposes), free and clear of any lien, claim or
encumbrance other than those arising under this Agreement.

- 29 -



--------------------------------------------------------------------------------



 



     (p) Approvals. Servicer has all requisite Approvals. Each of Guarantor and
Seller have all material licenses and permits necessary to conduct its business
as now being conducted and to enter into and perform under this Agreement and
the Program Documents.
     (q) Custodian. The Custodian is not an Affiliate of Seller.
     (r) [RESERVED]
     (s) Mortgage Recordation. The original Mortgage in respect to each Mortgage
Loan has been submitted for recordation in the appropriate public recording
office in the applicable jurisdictions wherein such recordation is necessary to
perfect the lien thereof as against creditors of the Seller.
     (t) Affiliated parties. Seller is not an Affiliate of the Custodian or the
Bank.
     The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Assets to Purchaser and shall continue for so
long as the Purchased Assets are subject to this Agreement.
14. COVENANTS OF SELLER
     Seller hereby covenants and agrees with Purchaser and Agent as follows:
     (a) Defense of Title. Seller warrants and will defend the right, title and
interest of Purchaser in and to all Purchased Assets against all adverse claims
and demands.
     (b) No Amendment or Compromise. None of Seller or those acting on Seller’s
behalf shall amend, modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents without the prior written consent
of Purchaser, except if such amendment or modification does not (i) affect the
amount or timing of any payment of principal or interest payable with respect to
a Purchased Asset, extend its scheduled maturity date, modify its interest rate,
or constitute a cancellation or discharge of its outstanding principal balance
or (ii) materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, the Seller or Servicer may amend, modify or waive
any term or condition of the individual Mortgage Loans in accordance with
Accepted Servicing Practices; provided, that Seller shall promptly notify
Purchaser of any amendment, modification or waiver that causes any Mortgage Loan
to cease to be an Eligible Mortgage Loan.
     (c) No Assignment. Except as permitted herein, Seller shall not sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in, or Lien on or otherwise
encumber (except pursuant to the Program Documents) any of the Purchased Assets
or any interest therein, provided that this Section 14(c) shall not prevent any
of the following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against Purchaser).
     (d) [RESERVED]

- 30 -



--------------------------------------------------------------------------------



 



     (e) Preservation of Purchased Assets. Seller shall take all actions
necessary or, in the opinion of Purchaser, desirable, to preserve the Purchased
Assets so that they remain subject to a first priority perfected security
interest hereunder and deliver evidence that such actions have been taken,
including, without limitation, duly executed and filed Uniform Commercial Code
financing statements on Form UCC1. Without limiting the foregoing, Seller will
materially comply with all applicable laws, rules, regulations and other laws of
any Governmental Authority applicable to Seller relating to the Purchased Assets
and cause the Purchased Assets to materially comply with all applicable laws,
rules, regulations and other laws of any such Governmental Authority.
     (f) Maintenance of Papers, Records and Files.
     (i) Seller shall maintain all Records relating to the Purchased Assets not
in the possession of Custodian in good and complete condition in accordance with
mortgage lending industry practices and preserve them against loss. Seller shall
collect and maintain or cause to be collected and maintained all such Records in
accordance with industry custom and practice, and all such Records shall be in
Purchaser’s or Custodian’s possession unless Purchaser otherwise approves in
writing. Seller will not cause or authorize any such papers, records or files
that are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event Seller will obtain or cause to be obtained a receipt from the
Custodian for any such paper, record or file, or as otherwise permitted under
the Custodial Agreement.
     (ii) For so long as Purchaser has an interest in or Lien on any Purchased
Asset, Seller will hold or cause to be held all related Records for the sole
benefit of Purchaser.
     (iii) Upon reasonable advance notice from Custodian or Purchaser, Seller
shall (x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.
     (g) Financial Statements and Other Information; Financial Covenants.
     (i) Seller shall keep or cause to be kept in reasonable detail books and
records setting forth an account of its assets and business and, as applicable,
shall clearly reflect therein the transfer of Purchased Assets to Purchaser.
Seller or Guarantor, as applicable, shall furnish or cause to be furnished to
Purchaser the following:
(A) Financial Statements.
          (1) Within ninety (90) days after the end of each fiscal year of each
of Seller and Guarantor, the consolidated audited balance sheets of Guarantor
and its respective consolidated Subsidiaries, and the unaudited balance sheet of
Seller, which in each case will be in conformity with GAAP, and the related
consolidated and, in the case of Guarantor, audited statements of income and
changes in equity showing the financial condition of Seller and Guarantor,
respectively, and their respective consolidated Subsidiaries as of the close of
such fiscal year and the results of operations during such year, and
consolidated and, in the case of Guarantor, audited statements of cash flows, as
of the close of such fiscal year, setting forth, in each case, in comparative
form the corresponding figures for the preceding year. The foregoing
consolidated audited financial statements of Guarantor are to be reported on by,
and to carry the unqualified report of, an independent public accountant of
national standing and are to be accompanied by a letter of management in form
and substance reasonably acceptable to Purchaser and Agent;

- 31 -



--------------------------------------------------------------------------------



 



          (2) Within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of each of Seller and Guarantor,
consolidated unaudited balance sheets and consolidated statements of income and
changes in equity and unaudited statement of cash flows showing the financial
condition and results of operations of Seller and Guarantor, respectively, and
their respective consolidated Subsidiaries, each on a consolidated basis as of
the end of each such quarter and for the then elapsed portion of the fiscal
year, setting forth, in each case, in comparative form the corresponding figures
for the corresponding periods of the preceding fiscal year, certified by a
financial officer of Seller or Guarantor, as applicable, as presenting fairly
the financial position and results of operations of Seller and Guarantor,
respectively, and their respective consolidated Subsidiaries and as having been
prepared in accordance with GAAP consistently applied, in each case, subject to
normal year-end audit adjustments;
          (3) Within fifteen (15) days after the end of each month, a report
containing Seller’s and Guarantor’s estimated Net Asset Value and estimated Net
Asset Value per share, including the calculation thereof, and its most recent
monthly report of performance, in each case for the immediately preceding
calendar month;
          (4) Promptly upon receipt thereof, a copy of each other report
submitted to Seller and Guarantor by their independent public accountants in
connection with any annual, interim or special audit of Seller or Guarantor, as
applicable;
          (5) Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of the Seller, Guarantor or any of Seller’s or Guarantor’s respective
consolidated Subsidiaries as Purchaser may reasonably request.
     (ii) Guarantor shall comply with the following financial covenants:

  (A)   Guarantor shall at all times maintain:

          (1) As of the last Business Day of each calendar quarter, Net Asset
Value greater than $250 million;
          (2) As of last Business Day of each calendar quarter, Total Debt to
Net Asset Value less than the Threshold Ratio; and
          (3) As of last Business Day of each calendar quarter, Cash and Cash
Equivalents greater than $25 million.
     (iii) Certifications. Seller shall execute and deliver a quarterly
certification substantially in the form of Exhibit A attached hereto within
fifteen (15) days after the end of each calendar quarter.
     (h) [RESERVED]

- 32 -



--------------------------------------------------------------------------------



 



     (i) Notice of Material Events. Seller shall promptly inform Purchaser and
Agent in writing of any of the following:
     (i) any Default, Event of Default by Seller or Guarantor or (to the extent
Seller shall become aware) by any other Person (other than Purchaser or
Purchaser’s Affiliates) of any material obligation under any Program Document,
or the occurrence or existence of any event or circumstance that Seller
reasonably expects will with the passage of time become a Default, Event of
Default by Seller or any other Person;
     (ii) any material change in the insurance coverage of Seller as required to
be maintained pursuant to Section 14(q) hereof, or any other Person pursuant to
any Program Document, with copy of evidence of same attached;
     (iii) the commencement of, or any determination in, any material dispute,
litigation, investigation, proceeding, sanctions or suspension between Seller or
Guarantor, on the one hand, and any Governmental Authority or any other Person,
on the other;
     (iv) any material change in accounting policies or financial reporting
practices of Seller which could reasonably be expected to have a Material
Adverse Effect;
     (v) any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting in either a Material Adverse Change or a
Material Adverse Effect with respect to Seller;
     (vi) any material modifications to the Seller’s underwriting or acquisition
guidelines;
     (vii) any financial covenants or margin maintenance requirements Seller
becomes subject to or any change or modification to, or waiver of compliance
with, any financial covenants or margin maintenance requirements Seller is
obligated to comply with, in either case, under any agreement for Indebtedness;
     (j) Maintenance of Approvals. Seller shall take all reasonable actions to
cause Servicer maintain its Approvals at all times during the term of this
Agreement. If, for any reason, Servicer ceases to maintain any such Approval,
Seller shall so notify Purchaser and Agent immediately upon knowledge thereof.
     (k) Maintenance of Licenses. Each of Guarantor and Seller shall
(i) maintain all material licenses, permits or other approvals necessary for
Guarantor and Seller to conduct its business and to perform its obligations
under the Program Documents, (ii) remain in good standing under, and comply in
all material respects with, all laws of each state in which it conducts business
or any Mortgaged Property is located, and (iii) conduct its business in
accordance with applicable law in all material respects.
     (l) Taxes, Etc. Each of Guarantor and Seller shall pay and discharge or
cause to be paid and discharged, when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
upon any of its property, real, personal or mixed (including without limitation,
the Purchased Assets) or upon any part thereof, as well as any other lawful
claims which, if unpaid, might become a Lien upon such properties or any part
thereof, except for any such taxes, assessments and governmental charges, levies
or claims as are appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
provided. Seller shall file on a timely basis all federal, and state and local
tax and information returns, reports and any other information statements or
schedules required to be filed by or in respect of it.

- 33 -



--------------------------------------------------------------------------------



 



     (m) Nature of Business. Neither Guarantor nor Seller shall make any
material change in the nature of its business as carried on at the date hereof.
     (n) Limitation on Distributions. Each of Guarantor and Seller shall have
the right to pay dividends so long as Guarantor remains in compliance with the
financial covenants set forth in Section 14(g)(ii) immediately following such
dividend distribution. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, neither Guarantor nor Seller shall make any payment
of any dividends or make distributions on account of, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any capital stock, senior or subordinate
debt of Seller or Guarantor or other equity interests, respectively, thereof,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller or Guarantor. Nothing in this Section 14(n) shall prevent
or otherwise limit Seller or Guarantor from declaring dividends or paying
distributions on its equity interests necessary or required for guarantor to pay
its expenses and so that Guarantor can declare dividends to qualify as a “real
estate investment trust” under Section 856 of the Code; provided that Seller
shall notify Purchaser of any such payments prior to making such payments and,
if such payment results in a breach of financial covenant, Purchaser shall not
be deemed to have waived such breach as a result of this sentence.
     (o) Use of Custodian. Without the prior written consent of Purchaser,
Seller shall use no third party custodian as document custodian other than the
Custodian for the Mortgage File relating to the Mortgage Loans.
     (p) Merger of Seller. Seller shall not, at any time, directly or indirectly
(i) liquidate or dissolve or enter into any consolidation or merger or be
subject to a Change in Control or sell all or substantially all of its Property
(other than in connection with an asset-based financing or other secondary
market transaction related to the Seller’s assets in the ordinary course of the
Seller’s business) without providing Purchaser with not less than forty-five
(45) days’ prior written notice of such event; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Seller; or (iii) make any Material
Adverse Change with respect to Seller.
     (q) Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
furnish Purchaser on request full information as to all such insurance, and
provide within fifteen (15) days after receipt of such request the certificates
or other documents evidencing renewal of each such policy.
     (r) Affiliate Transaction. Seller shall not, at any time, directly or
indirectly, sell, lease or otherwise transfer any property or assets to, or
otherwise acquire any property or assets from, or otherwise engage in any
transactions with, any of its Affiliates unless the terms thereof are no less
favorable to Seller than those that could be obtained at the time of such
transaction in an arm’s length transaction with a Person who is not such an
Affiliate.
     (s) Change of Fiscal Year. Seller shall not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Purchaser,
change the date on which its fiscal year begins from its current fiscal year
beginning date.
     (t) Fees and Expenses. Seller shall timely pay to Purchaser all fees and
actual out of pocket expenses, if any, required to be paid by Seller pursuant to
Section 23 hereunder and under any other Program Document to Purchaser in
immediately available funds, and without deduction, set-off or counterclaim in
accordance with Purchaser’s Wire Instructions.

- 34 -



--------------------------------------------------------------------------------



 



     (u) Further Documents. Seller shall, upon request of Purchaser or Agent,
promptly execute and deliver to Purchaser or Agent all such other and further
documents and instruments of transfer, conveyance and assignment, and shall take
such other action as Purchaser or Agent may reasonably require more effectively
to transfer, convey, assign to and vest in Purchaser and to put Purchaser in
possession of the property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.
     (v) Due Diligence. Seller will permit Purchaser, Agent or their respective
agents or designees to perform due diligence reviews on the Mortgage Loans
subject to each Transaction hereunder within seven (7) days following the
related Purchase Date. Seller shall cooperate in all respects with such
diligence and shall provide Purchaser, Agent or their respective agents or
designees with all loan files and other information (including, without
limitation, Seller’s quality control procedures and results) reasonably
requested by Purchaser, Agent or their respective agents or designees. Purchaser
shall bear all of its own or its agents’ or designees’ costs and expenses
associated with such due diligence.
15. REPURCHASE OF PURCHASED ASSETS
     Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Purchaser. Upon any such discovery by Purchaser,
Purchaser will likewise notify Seller. It is understood and agreed that the
representations and warranties set forth in Exhibit B to this Agreement with
respect to the Purchased Assets shall survive delivery of the respective
Mortgage Files to the Purchaser or Custodian with respect to the Purchased
Assets and shall inure to the benefit of Purchaser. The fact that Purchaser has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with their purchase of any Purchased Asset shall not
affect Purchaser’s right to demand repurchase or any other remedy as provided
under this Agreement. Seller shall, within five (5) Business Days of the earlier
of Seller’s discovery or receipt of written notice with respect to any Purchased
Asset of (i) any breach of a representation or warranty contained in Exhibit B
of this Agreement or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage File within the time period required for
delivery pursuant to the Custodial Agreement, in each case having a Material
Adverse Effect, promptly cure such breach or delivery failure in all material
respects. If within five (5) Business Days after the earlier of Seller’s
discovery of such breach or delivery failure or receipt of written notice
thereof that such breach or delivery failure has not been remedied by Seller in
all material respects, Seller shall promptly upon receipt of written
instructions from Purchaser, at Purchaser’s option, repurchase such Purchased
Asset at a purchase price equal to the Repurchase Price with respect to such
Purchased Asset by wire transfer to the account designated by Purchaser.
16. SERVICING OF THE MORTGAGE LOANS
     (a) Transfer of Servicing Rights, Servicing Files and Servicing. With
respect to the Servicing Rights of each Servicing Released Mortgage Loan, Seller
shall transfer such Servicing Rights to Purchaser or its designee on the related
Purchase Date. With respect to the Servicing Files and the physical and
contractual servicing of each Mortgage Loan to the extent in the possession of
Seller, Seller shall deliver such Servicing Files and the physical and
contractual servicing to Purchaser or its designee on the related Purchase Date.
Seller’s transfer of the Servicing Rights, Servicing Files and the physical and
contractual servicing under this Section shall be in accordance with customary
standards in the industry including the transfer of the gross amount of all
escrows held for the related Mortgagors (without reduction for unreimbursed
advances or “negative escrows”).

- 35 -



--------------------------------------------------------------------------------



 



     (b) Servicing Agreement. The Mortgage Loans will be serviced pursuant to
the related Servicing Agreement.
17. EVENTS OF DEFAULT
     With respect to any Transactions covered by or related to this Agreement,
the occurrence of any of the following events shall constitute an “Event of
Default”:
     (a) Seller fails to transfer the Purchased Assets to the applicable
Purchaser on the applicable Purchase Date (provided the Purchaser has tendered
the related Purchase Price);
     (b) Seller either fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform its obligations under Section 7
or the last sentence of Section 15 within two (2) Business Days of the earlier
of (x) Seller’s receipt of written notice from Purchaser or Custodian of such
breach or (y) the date on which Seller obtains actual knowledge of the facts
giving rise to such breach;
     (c) Seller shall fail to (i) remit to Purchaser when due any payment
required to be made under the terms of this Agreement, any of the other Program
Documents or any other contracts or agreements delivered in connection herewith
or therewith, or (ii) perform, observe or comply with any material term,
condition, covenant or agreement contained in this Agreement or any of the other
Program Documents (other than the other “Events of Default” set forth in this
Section 17) or any other contracts or agreements delivered in connection
herewith or therewith, and such failure is not cured within the time period
expressly provided for therein, or, if no such cure period is provided, within
two (2) Business Days of the earlier of (x) Seller’s receipt of written notice
from Purchaser or Custodian of such breach or (y) the date on which Seller
obtains actual knowledge of the facts giving rise to such breach;
     (d) Any representation or warranty made by Seller (or any of Seller’s
officers) in the Program Documents or in any other document delivered in
connection therewith shall have been incorrect or untrue in any material respect
when made or repeated or deemed by the terms thereof to have been made or
repeated (other than the representations or warranties in Exhibit B which shall
be considered solely for the purpose of determining whether the related
Purchased Asset is an Eligible Mortgage Loan, unless Seller shall have made any
such representation or warranty with the knowledge that it was materially false
or misleading at the time made or repeated or deemed to have been made or
repeated);
     (e) Seller or the Guarantor shall be in default under, or fail to perform
as requested under, or shall otherwise breach the material terms of any
agreement relating to, in each case beyond any applicable cure period, (i) any
Indebtedness between Seller (or any of Seller’s Affiliates if such event would
have a Material Adverse Effect on Seller or Guarantor), or the Guarantor on the
one hand, and the Purchaser or any of Purchaser’s Affiliates, on the other hand
(such amount in excess of $1,000,000), or (ii) any Indebtedness of Seller or the
Guarantor (or any of Seller’s Affiliates if such event would have a Material
Adverse Effect on Seller or Guarantor) in excess of $10 million;
     (f) Any Event of Insolvency of the Seller or Guarantor (or any of Seller’s
Affiliates if such event would have a Material Adverse Affect on Seller or
Guarantor);
     (g) Any final judgment or order for the payment of money in excess of
$1,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of Purchaser, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against Seller or Guarantor (or any of
Seller’s Affiliates if such event would have a Material Adverse Affect on Seller
or Guarantor) by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or

- 36 -



--------------------------------------------------------------------------------



 



provisions shall not be made for such discharge) satisfied, or bonded, or a stay
of execution thereof shall not be procured, within sixty (60) days from the date
of entry thereof and Seller or Guarantor (or any of Seller’s Affiliates if such
event would have a Material Adverse Affect on Seller or Guarantor), as
applicable, shall not, within said period of sixty (60) days, or such longer
period during which execution of the same shall have been stayed or bonded,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;
     (h) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or Guarantor (or any of Seller’s
Affiliates if such event would have a Material Adverse Affect on Seller or
Guarantor), or shall have taken any action to displace the management of Seller
or Guarantor (or any of Seller’s Affiliates if such event would have a Material
Adverse Affect on Seller or Guarantor) or to curtail its authority in the
conduct of the business of Seller or Guarantor (or any of Seller’s Affiliates if
such event would have a Material Adverse Affect on Seller or Guarantor), or
(ii) takes any action in the nature of enforcement to remove, limit or restrict
the approval of Seller or Guarantor (or any of Seller’s Affiliates if such event
would have a Material Adverse Affect on Seller or Guarantor) as an issuer, buyer
or a seller/servicer of Mortgage Loans or securities backed thereby;
     (i) Guarantor, shall fail to comply with any of the financial covenants set
forth in Section 14(g)(ii) two (2 )Business Days after notice or knowledge;
     (j) Any Material Adverse Effect shall have occurred and continues
unremedied for two (2) Business Days;
     (k) This Agreement shall for any reason cease to create a valid first
priority security interest or ownership interest upon transfer in any material
portion of the Purchased Assets purported to be covered hereby;
     (l) A Change in Control of Seller or Guarantor shall have occurred that has
not been approved by Agent;
     (m) A material event of default shall have occurred and be continuing
beyond the expiration of any applicable cure periods under any of the Program
Documents;
     (n) Guarantor’s publicly traded stock is delisted or otherwise
involuntarily removed from the New York Stock Exchange; or
     (o) Guarantor’s failure to file Form 10-K or Form 10-Q within the time
frame required by the SEC, but in any case no later than 75 days after such
period end in the case of Form 10-K, and 40 days after such period end in the
case of Form 10-Q.
18. REMEDIES
     Upon the occurrence of an Event of Default, the Purchaser, at its option,
shall have the right to exercise any or all of the following rights and
remedies:
     (a) (i) The Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (except that, in the event
that the Purchase Date for any Transaction has not yet occurred as of the date
of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Seller’s Obligations hereunder, to repurchase all
Purchased

- 37 -



--------------------------------------------------------------------------------



 



Assets at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income paid
after such exercise or deemed exercise shall be remitted to and retained by
Purchaser and applied in accordance with Section 5 hereof; Seller shall
immediately deliver to Purchaser or its designee any and all original papers,
records and files relating to the Purchased Assets subject to such Transaction
then in its possession and/or control; and all right, title and interest in and
entitlement to such Purchased Assets and Servicing Rights thereon shall become
property of Purchaser.
     (ii) Purchaser may (A) sell, on or following the Business Day following the
date on which the Repurchase Price becomes due and payable pursuant to
Section 18(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Purchaser may reasonably deem satisfactory,
any or all or portions of the Purchased Assets on a servicing-released or
servicing-retained basis, as Purchaser may determine in its sole discretion
and/or (B) in its sole discretion elect, in lieu of selling all or a portion of
such Purchased Assets, to give Seller credit for such Purchased Assets
(including the Servicing Rights in respect of sales on a servicing-retained
basis) in an amount equal to the Market Value of the Purchased Assets against
the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. Seller shall remain liable to Purchaser for any amounts that remain
owing to Purchaser following a sale and/or credit under the preceding sentence.
The proceeds of any disposition of Purchased Assets shall be applied in
accordance with Section 5.
     (iii) The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid. In view of these characteristics of the
Purchased Assets, the parties agree that liquidation of a Transaction or the
underlying Purchased Assets does not require a public purchase or sale but that
a good faith private purchase or sale shall be permitted provided it shall be
conducted in a commercially reasonable manner in order to maximize the value of
the Purchased Assets. Accordingly, Purchaser may elect the time and manner of
liquidating any Purchased Asset and nothing contained herein shall obligate
Purchaser to liquidate any Purchased Asset upon the occurrence of an Event of
Default or to liquidate all Purchased Assets in the same manner or on the same
Business Day or shall constitute a waiver of any right or remedy of Purchaser.
Notwithstanding the foregoing, the parties to this Agreement agree that the
Transactions have been entered into in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.
     (iv) The Purchaser may terminate the Agreement.
     (b) Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller. In addition to their
rights hereunder, Purchaser shall have the right to proceed against any of
Seller’s assets which may be in the possession of Purchaser, any of Purchaser’s
Affiliates or their designee (including the Custodian), including the right to
liquidate such assets and to set-off the proceeds against monies owed by Seller
to Purchaser pursuant to this Agreement. Purchaser may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchaser to Seller or
against all of Seller’s Obligations to Purchaser, or Seller’s obligations to
Purchaser under any other agreement between the parties, or otherwise, whether
or not such obligations are then due, without prejudice to Purchaser’s right to
recover any deficiency.

- 38 -



--------------------------------------------------------------------------------



 



     (c) Purchaser shall have the right to obtain physical possession of the
Records and all other files of Seller relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of Seller or any third party acting for Seller and Seller
shall deliver to Purchaser such assignments as Purchaser shall request.
     (d) Purchaser shall have the right to direct all Persons servicing the
Purchased Assets to take such action with respect to the Purchased Assets as
Purchaser determines appropriate, including, without limitation, using its
rights under a power of attorney granted pursuant to Section 9(b) hereof.
     (e) Purchaser shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchaser in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.
     (f) Purchaser may, at its option upon an Event of Default, enter into one
or more hedging transactions covering all or a portion of the Purchased Assets,
and Seller shall be responsible for all costs and expenses (including reasonable
legal expenses) of any kind incurred in connection with the entering into of
such hedging transactions, but not any costs, expenses, damages or judgments of
any kind which may be later imposed on, incurred by or asserted against
Purchaser relating to or arising out of such hedging transactions; including
without limitation any losses resulting from such hedging transactions. Seller’s
obligation for the foregoing costs and expenses shall be deemed part of the
Obligations hereunder.
     (g) In addition to all the rights and remedies specifically provided
herein, Purchaser shall have all other rights and remedies provided by
applicable federal, state, foreign and local laws, whether existing at law, in
equity or by statute, including, without limitation, all rights and remedies
available to a purchaser/secured party under the Uniform Commercial Code.
     Except as otherwise expressly provided in this Agreement, Purchaser shall
have the right to exercise any of their rights and/or remedies without
presentment, demand, protest or further notice of any kind, other than as
expressly set forth herein, all of which are hereby expressly waived by Seller.
     Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives, to the extent
permitted by law, any right Seller might otherwise have to require Purchaser to
enforce its rights by judicial process. Seller also waives, to the extent
permitted by law, any defense Seller might otherwise have to the Obligations, or
any guaranty thereof, arising from use of nonjudicial process, enforcement and
sale of all or any portion of the Purchased Assets or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
     Seller shall cause all sums received by it with respect to the Purchased
Assets to be deposited promptly in the Collection Account upon receipt thereof.
19. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
     No failure on the part of Purchaser to exercise, and no delay by Purchaser
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the

- 39 -



--------------------------------------------------------------------------------



 



exercise of any other right, power or remedy. All rights and remedies of
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of its
rights under any other related document. Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.
20. USE OF EMPLOYEE PLAN ASSETS
     No assets of an employee benefit plan subject to any provision of ERISA
shall be used by either party hereto in a Transaction.
21. INDEMNITY
     (a) Seller agrees to indemnify and hold harmless Purchaser, Agent and their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, taxes, increased costs and all other expenses
including out-of-pocket expenses (including, without limitation, reasonable fees
and expenses of outside counsel and audit fees) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including without limitation, in
connection with) (i) any investigation, litigation or other proceeding (whether
or not such Indemnified Party is a party thereto) relating to, resulting from or
arising out of any of the Program Documents, other than the Forward AAA
Securities Agreement, and all other documents related to such Program Documents,
any breach by Seller of any representation or warranty or covenant in this
Agreement or any other Program Document, other than the Forward AAA Securities
Agreement, and all actions taken pursuant thereto, (ii) the Transactions, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby, (iii) the actual or alleged
presence of hazardous materials on any Property or any environmental action
relating in any way to any Property, (iv) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws arising out of the
Transactions or the Purchased Assets, or (v) the reduction of the unpaid
principal balance of a Purchased Asset due to an action authorized by any
bankruptcy proceeding or other case arising out of or relating to any petition
under the Bankruptcy Code, in each case, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted directly from such
Indemnified Party’s negligence or willful misconduct or is the result of a claim
made by Seller against the Indemnified Party, and Seller is ultimately the
successful party in any resulting litigation or arbitration. Seller and
Purchaser each hereby agrees not to assert any claim against the other party or
any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby.
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.
     (b) If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Purchaser, in its sole discretion and Seller shall remain liable
for any such payments by Purchaser and such amounts shall be deemed part of the
Obligations hereunder. No such payment by Purchaser shall be deemed a waiver of
any of Purchaser’s rights under the Program Documents.

- 40 -



--------------------------------------------------------------------------------



 



     (c) Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 21
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchaser against full
payment therefor.
22. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS
     Seller hereby expressly waives, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Assets as a result of restrictions upon Purchaser or
Custodian contained in the Program Documents or any other instrument delivered
in connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.
23. REIMBURSEMENT; SET-OFF
     (a) Except as provided in the following sentence, Seller shall not be
responsible for Purchaser’s legal costs and expenses or due diligence expenses
associated with the initial negotiation of the Program Documents or associated
with any modification of the Program Documents mutually agreed to by the
Purchaser and Seller as necessary or desirable. Seller agrees to pay on demand
all reasonable out-of-pocket costs and expenses of Purchaser in connection with
the modification (except as provided in the preceding sentence), renewal and
amendment of the Program Documents requested or necessitated by Seller
(including, without limitation, (A) all collateral review and UCC search and
filing fees and expenses and (B) the reasonable fees and expenses of outside
counsel for Purchaser with respect to advising Purchaser as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or with other creditors of Seller arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto). Without prejudice to the
survival of any other agreement of Seller hereunder, the covenants and
obligations of Seller contained in this Section 23(a) shall survive the payment
in full of the Repurchase Price and all other amounts payable hereunder and
delivery of the Purchased Assets by Purchaser against full payment therefor.
     (b) In addition to any rights and remedies of Purchaser hereunder and at
law, Purchaser and its Affiliates shall have the right, without prior notice to
Seller, any such notice being expressly waived by Seller to the extent permitted
by applicable law, upon any amount becoming due and payable (whether at the
stated maturity, by acceleration or otherwise) by Seller hereunder or under any
other agreement (including, without limitation, the Forward AAA Securities
Agreement) entered into between Seller or any of its Affiliates on the one hand,
and Purchaser or any of its Affiliates on the other hand, to set-off and
appropriate and apply against such amount any and all Property and deposits
(general or special, time or demand, provisional or final), in any currency, or
any other credits, indebtedness or claims, in any currency, or any other
collateral (in the case of collateral not in the form of cash or such other
marketable or negotiable form, by selling such collateral in a recognized market
therefor or as otherwise permitted by law or as may be in accordance with
custom, usage or trade practice), in each case, whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by
Purchaser or any Affiliate thereof to or for the credit or the account of Seller
of any of its Affiliates. Purchaser may also set-off cash and all other sums or
obligations owed by Purchaser or its Affiliates to Seller or its Affiliates
(whether under this Agreement or under any other agreement between the parties
(including, without limitation, the Forward AAA Securities Agreement) or between
Seller or any of its Affiliates, on the one hand, and Purchaser or any of its
Affiliates, on the other) against all of Seller’s obligations to Purchaser or
its Affiliates (whether under this Agreement or under any other agreement
(including, without limitation,

- 41 -



--------------------------------------------------------------------------------



 



the Forward AAA Securities Agreement) between the parties or between Seller or
any of its Affiliates, on the one hand, and Purchaser or any of its Affiliates,
on the other), whether or not such obligations are then due. The exercise of any
such right of set-off shall be without prejudice to Purchaser’s or its
Affiliate’s right to recover any deficiency. Purchaser agrees to promptly notify
Seller after any such set-off and application made by Purchaser; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.
24. FURTHER ASSURANCES
     Seller agrees to do such further acts and things and to execute and deliver
to Purchaser such additional assignments, acknowledgments, agreements, powers
and instruments as are reasonably required by Purchaser to carry into effect the
intent and purposes of this Agreement, to perfect the interests of Purchaser in
the Purchased Assets or to better assure and confirm unto Purchaser its rights,
powers and remedies hereunder.
25. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION
     This Agreement supersedes and integrates all previous negotiations,
contracts, agreements and understandings between the parties relating to a sale
and repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and
it, together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.
26. TERMINATION
     This Agreement shall remain in effect until the Termination Date. However,
no such termination shall affect Seller’s outstanding obligations to Purchaser
at the time of such termination. Seller’s obligations to indemnify Purchaser
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.
     At the request of Seller delivered to Purchaser no later than forty-five
(45) days before the Maturity Date or, with respect to any Purchased Asset, the
expiration of the related Maximum Time on Facility, respectively, Purchaser may
in its discretion grant one or more extensions of the Maturity Date or related
Maximum Time on Facility, respectively, by giving notice approving such
extension and the extended Maturity Date or related Maximum Time on Facility,
respectively, to Seller no later than the earlier of 15 days following Seller’s
request or thirty (30) days before the Maturity Date or related Maximum Time on
Facility, respectively. The failure of Purchaser to so deliver such notice
approving the extension shall be deemed to be Purchaser’s determination not to
extend the Maturity Date or related Maximum Time on Facility, respectively,
unless Purchaser thereafter gives notice to the contrary. Any extension of the
Maturity Date or related Maximum Time on Facility, respectively, shall be
subject to the following: (i) no Default or Event of Default exists on the date
of the request to extend the Maturity Date or related Maximum Time on Facility,
respectively, and (ii) no Margin Deficit shall be outstanding. Seller may
request one or more further extensions of the Maturity Date or related Maximum
Time on Facility, respectively under the same terms and conditions as the
request to extend the original Maturity Date or related Maximum Time on
Facility, respectively.
27. REHYPOTHECATION; ASSIGNMENT
     (a) Purchaser may, in its sole election, and without the consent of the
Seller engage in repurchase transactions with the Purchased Assets or otherwise
pledge, hypothecate, assign, transfer or otherwise convey the Purchased Assets
with a counterparty of Purchaser’s choice, in all cases subject to

- 42 -



--------------------------------------------------------------------------------



 



Purchaser’s obligation to reconvey the Purchased Assets (and not substitutes
therefor) on the Repurchase Date, all at no cost to the Seller. In the event
Purchaser engages in a repurchase transaction with any of the Purchased Assets
or otherwise pledges or hypothecates any of the Purchased Assets, Purchaser
shall have the right to assign to Purchaser’s counterparty any of the applicable
representations or warranties in Exhibit B to this Agreement and the remedies
for breach thereof, as they relate to the Purchased Assets that are subject to
such repurchase transaction.
     (b) The Program Documents and the Seller’s rights and obligations
thereunder are not assignable by Seller without the prior written consent of
Purchaser. Any Person into which Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Seller shall be a party, or any Person succeeding to the business of Seller,
shall be the successor of Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding. Without any requirement for further
consent of the Seller and at no cost or expense to the Seller, each of Purchaser
and Agent may, in its sole election, assign or participate all or a portion of
its rights and obligations under this Agreement and the Program Documents with a
counterparty of Purchaser’s or Agent’s choice. Purchaser or Agent shall notify
Seller of any such assignment and participation and shall maintain, for review
by Seller upon written request, a register of assignees and participants and a
copy of any executed assignment and acceptance by Purchaser or Agent and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. The Seller agrees that, for any such
permitted assignment, Seller will cooperate with the prompt execution and
delivery of documents reasonably necessary for such assignment process to the
extent that Seller incurs no cost or expense that is not paid by the Purchaser
or Agent, as applicable. Upon such assignment, (a) such assignee shall be a
party hereto and to each Program Document to the extent of the percentage or
portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Purchaser or Agent hereunder, and
(b) Purchaser or Agent shall, to the extent that such rights and obligations
have been so assigned by it to either (i) an Affiliate of Purchaser or Agent
which assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.
     (c) Purchaser and Agent may distribute to any prospective assignee,
participant or pledgee any document or other information delivered to Purchaser
by Seller subject to the confidentiality restrictions contained in Section 35
hereof; accordingly, such prospective assignee, participant or pledgee shall be
required to agree to confidentiality provisions similar to those set forth in
Section 35.
28. AMENDMENTS, ETC.
     No amendment or waiver of any provision of this Agreement nor any consent
to any failure to comply herewith or therewith shall in any event be effective
unless the same shall be in writing and signed by Seller, Purchaser and Agent,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
29. SEVERABILITY
     If any provision of any Program Document is declared invalid by any court
of competent jurisdiction, such invalidity shall not affect any other provision
of the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

- 43 -



--------------------------------------------------------------------------------



 



30. BINDING EFFECT; GOVERNING LAW
     This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
31. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS
     SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY
ACTION OR PROCEEDING. EACH OF PURCHASER AND SELLER HEREBY SUBMITS TO, AND WAIVES
ANY OBJECTION IT MAY HAVE TO, NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE PROGRAM DOCUMENTS. EACH OF PURCHASER AND SELLER HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS
IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY ANOTHER PARTY IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON
BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 31 AND
TO SUCH PARTY’S ADDRESS SPECIFIED IN SECTION 34 OR SUCH OTHER ADDRESS AS SUCH
PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER PARTIES HERETO. NOTHING IN
THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO (I) SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTIONS.
32. SINGLE AGREEMENT
     Seller, Purchaser and Agent acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchaser and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

- 44 -



--------------------------------------------------------------------------------



 



33. INTENT
     Seller, Purchaser and Agent recognize that each of the Transactions and
this Agreement is a “repurchase agreement” as that term is defined in
Section 101 of the Bankruptcy Code, and a “securities contract” as that term is
defined in Section 741 of the Bankruptcy Code, or a “qualified financial
contract” as that term is defined in the Federal Deposit Insurance Act, as
applicable.
     It is understood that Purchaser’s right to liquidate, the Purchased Assets
and terminate and accelerate the Transactions and this Agreement or to exercise
any other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract and a qualified financial contract as described
in Sections 559, 555 and 561 of the Bankruptcy Code and Section 1821(e)(8)(A)(i)
of the Federal Deposit Insurance Act, as applicable and across contracts, as
described in Section 561 of the Bankruptcy Code. It is understood that Seller’s
right to accelerate the Repurchase Date with respect to the Purchased Assets and
any Transaction hereunder pursuant to Section 22 hereof is a contractual right
to liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract and a qualified financial contract as described
in Sections 559, 555 and 561 of the Bankruptcy Code and Section 1821(e)(8)(A)(i)
of the Federal Deposit Insurance Act, as applicable.
     The parties hereby intend that any provisions hereof or in any other
document, agreement or instrument that is related in any way to the servicing of
the individual Mortgage Loans shall be deemed “related to” this Agreement within
the meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.
34. NOTICES AND OTHER COMMUNICATIONS
     Except as provided herein, all notices required or permitted by this
Agreement shall be in writing (including without limitation by Electronic
Transmission, email or facsimile) and shall be effective and deemed delivered
only when received by the party to which it is sent; provided that notices of
Events of Default and exercise of remedies or under Sections 6 or 18 shall be
sent via overnight mail and by electronic transmission. Any such notice shall be
sent to a party at the address, electronic mail or facsimile transmission number
set forth below:

     
if to Seller or Guarantor:
  Two Harbors Investment Corp.
 
  601 Carlson Parkway, Suite 330
 
  Minnetonka, MN 55305
 
  Attention: General Counsel
 
  Telephone: 612-615-6150
 
  Facsimile: 612-615-3301
 
  E-mail: legal@pinerivercapital.com
 
   
if to Purchaser:
  Barclays Bank PLC
 
  745 7th Avenue, 4th Floor
 
  New York, New York 10019
 
  Attention: Joseph O’Doherty
 
  Telephone: 212-412-5517
 
  Facsimile: 212-412-7333
 
  E-mail: Joseph.odoherty@barcap.com

- 45 -



--------------------------------------------------------------------------------



 



     
if to Agent:
  Barclays Bank PLC
 
  745 7th Avenue, 4th Floor
 
  New York, New York 10019
 
  Attention: Ellen Kiernan
 
  Telephone: 212-412-7990
 
  Facsimile: 212-412-7333
 
  E-mail: ellen.kiernan@barcap.com

or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.
35. CONFIDENTIALITY
     Seller, Purchaser and Agent each hereby acknowledge and agree that all
written or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller’s Mortgagor information in the possession
of Purchaser (the “Confidential Terms”) shall be kept confidential and shall not
be divulged to any party without the prior written consent of such other party
except for (i) disclosure to Seller’s direct and indirect parent companies,
directors, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality, or
are otherwise subject to confidentiality restrictions or (ii) with prior (if
feasible) written notice to the other parties, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) with prior (if
feasible) written notice to the other parties, disclosure to any approved hedge
counterparty to the extent necessary to obtain any Hedge Instrument hereunder or
(iv) any disclosures or filing required under Securities and Exchange Commission
(“SEC”) or state securities’ laws; provided that in the case of clause (iv),
neither party shall file the Pricing Side Letter. Notwithstanding anything
herein to the contrary, except as reasonably necessary to comply with applicable
securities laws, each party (and each employee, representative, or other agent
of each party) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure and, in particular, the tax
treatment and tax structure shall not be considered confidential within the
meaning of Treasury regulations section 1.6011-4. For this purpose, tax
treatment and tax structure shall not include (i) the identity of any existing
or future party (or any Affiliate of such party) to this Agreement or (ii) any
specific pricing information or other commercial terms, including the amount of
any fees, expenses, rates or payments arising in connection with the
transactions contemplated by this Agreement.
36. DUE DILIGENCE
     Purchaser, Agent or any of their respective agents, representatives or
permitted assigns shall have the right, upon reasonable prior notice and during
normal business hours, to conduct inspection and perform continuing due
diligence reviews of (x) the Purchased Assets and Seller’s and Guarantor’s
performance of its obligations under the Program Documents, and (y) the
Servicing File and the Purchased Assets. Seller agrees promptly to provide
Purchaser, Agent and their respective agents with access to, copies of and
extracts from any and all documents, records, agreements, instruments or
information (including, without limitation, any of the foregoing in computer
data banks and computer software systems) relating to the Purchased Assets and
Seller’s and Guarantor’s respective business, operations, financial condition,
performance of their obligations under the Program Documents, the documents
contained in the Servicing Files or the Purchased Assets or assets proposed to
be sold hereunder in the possession, or under the control, of Seller. In
addition, Seller shall also make available to Purchaser and/or Agent, upon
reasonable prior notice and during normal business hours, a knowledgeable
financial or accounting officer of Seller for the purpose of answering questions
respecting

- 46 -



--------------------------------------------------------------------------------



 



the Purchased Assets. Without limiting the generality of the foregoing, Seller
acknowledges that Purchaser shall enter into transactions with Seller based
solely upon the information provided by Seller to Purchaser and/or Agent and the
representations, warranties and covenants contained herein, and that Purchaser
and/or Agent, at its option, shall have the right at any time to conduct itself
or through its agents, or require Seller to conduct quality reviews and
underwriting compliance reviews of the individual Mortgage Loans at the expense
of Seller. Any such diligence conducted by Purchaser and/or Agent shall not
reduce or limit the Seller’s representations, warranties and covenants set forth
herein. Purchaser and/or Agent shall bear the due diligence costs and expenses
incurred pursuant to this Section 36.
37. GUARANTY
     (a) Subject to Section 37(h) below, Guarantor hereby unconditionally and
irrevocably guarantees to Purchaser the prompt payment of the Guaranteed
Obligations in full when due (whether at the stated maturity, by acceleration or
otherwise). Any such payment shall be made at such place and in the same
currency as such relevant Guaranteed Obligation is payable. This guaranty is a
guaranty of payment and not solely of collection and is a continuing guaranty
and shall apply to all Guaranteed Obligations whenever arising.
     (b) The obligations of the Guarantors hereunder are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of this Agreement, or any other agreement or instrument referred
to herein, to the fullest extent permitted by Applicable Law, irrespective of
any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Guarantor agrees that
this guaranty may be enforced by Purchaser without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Program Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Purchaser to proceed
against any other Person or to require the Purchaser to pursue any other remedy
or enforce any other right. Guarantor further agrees that nothing contained
herein shall prevent Purchaser from suing in any jurisdiction on this Agreement
or any other Program Document or foreclosing its security interest in or Lien on
any collateral, if any, securing the Guaranteed Obligations or from exercising
any other rights available to it under this Agreement or any instrument of
security, if any, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
Guarantor’s obligations hereunder; it being the purpose and intent of Guarantor
that its obligations hereunder shall be absolute, independent and unconditional
under any and all circumstances. Neither Guarantor’s obligations under this
guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by reason of the application of the
laws of any foreign jurisdiction. Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance of by Purchaser upon this guaranty or acceptance
of this guaranty. The Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this guaranty. All dealings
between Seller and Guarantor, on the one hand, and Purchaser, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.
     (c) Guarantor agrees that (a) all or any part of the security which
hereafter may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Purchaser shall not have
any obligation to protect, perfect, secure or insure any such security interests
or Liens which hereafter may be held, if any, for the Guaranteed Obligations or
the properties subject thereto; (c) the time or place of payment of the
Guaranteed Obligations may be changed or extended, in whole or in part, to a
time certain or otherwise, and may be renewed, increased or

- 47 -



--------------------------------------------------------------------------------



 



accelerated, in whole or in part; (d) Seller and any other party liable for
payment under this Agreement may be granted indulgences generally; (e) any of
the provisions of this Agreement or any other Program Document may be modified,
amended or waived; and (f) any deposit balance for the credit of Seller or any
other party liable for the payment of the Guaranteed Obligations or liable upon
any security therefor may be released, in whole or in part, at, before or after
the stated, extended or accelerated maturity of the Guaranteed Obligations, all
without notice to or further assent by Guarantor, which shall remain bound
thereon, notwithstanding any such exchange, compromise, surrender, extension,
renewal, acceleration, modification, indulgence or release.
     (d) Guarantor expressly waives to the fullest extent permitted by
Applicable Law: (a) notice of acceptance of this guaranty by the Purchaser and
of all transfers of funds to Seller by Purchaser; (b) presentment and demand for
payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any
security therefor; (d) notice of Purchaser obtaining, amending, substituting
for, releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or Purchaser’s subordinating, compromising, discharging
or releasing such Liens, if any; (e) all other notices to which Seller might
otherwise be entitled in connection with the guaranty evidenced by this Section
37; and (f) demand for payment under this guaranty.
     (e) The obligations of Guarantor under this Section 37 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Guarantor agrees that it will indemnify
Purchaser on demand for all reasonable and documented costs and out-of-pocket
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) incurred by Purchaser in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
     (f) Guarantor agrees that, as between Guarantor, on the one hand, and
Purchaser, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 18 (and shall be deemed to have
become automatically due and payable in the circumstances provided in
Section 18) notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Guaranteed Obligations being deemed to have
become automatically due and payable), such Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantor.
     (g) Guarantor hereby agrees that until the payment and satisfaction in full
of all Guaranteed Obligations and the expiration and termination of the this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 37(a), whether by subrogation or
otherwise, against Seller or any security for any of the Guaranteed Obligations.
     (h) Notwithstanding any provision to the contrary contained herein, to the
extent the obligations of Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of Guarantor hereunder shall be limited to the maximum amount that
is permissible under Applicable Law (as now or hereinafter in effect).

- 48 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

- 49 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller, Guarantor, Agent and Purchaser have caused
their names to be signed to this Master Repurchase Agreement by their respective
officers thereunto duly authorized as of the date first above written.

            TWO HARBORS INVESTMENT CORP.,
as Guarantor
      By:   /s/ Jeff Stolt         Name:   Jeff Stolt        Title:   Chief
Financial Officer   

            TH TRS CORP.,
as Seller
      By:   /s/ Jeff Stolt         Name:   Jeff Stolt        Title:   Director 
 

            BARCLAYS BANK PLC, as Purchaser and Agent
      By:   /s/ Joseph O’Doherty       Name:   Joseph O’Doherty       Title:  
Director  

Signature Page to Master Repurchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
QUARTERLY CERTIFICATION
     I, _______________________, _______________________ of TH TRS Corp. (the
“Seller”), in accordance with that certain Master Repurchase Agreement
(“Agreement”), dated as of May 17, 2011, by and among Barclays Bank PLC and
Seller and Two Harbors Investment Corp., as Guarantor, do hereby certify that:

  (i)   To the best of my knowledge, no Default or Event of Default has occurred
and is continuing; and

  (ii)   Attached hereto as Schedule One is a schedule of each financial
covenant that the Guarantor is subject to under any agreement (other than this
Agreement), and a calculation which demonstrates compliance with each such
financial covenant.

[Signature Page Follows]

A - 1



--------------------------------------------------------------------------------



 



Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.
     IN WITNESS WHEREOF, I have signed this certificate.
Date:                      , 20[  ]

            TH TRS Corp.
      By:           Name:           Title:        

[SEAL]
     I, ________________________, ___________________ of Seller, do hereby
certify that _____________________ is the duly elected or appointed, qualified
and acting __________________of Seller, and the signature set forth above is the
genuine signature of such officer on the date hereof.

A - 2



--------------------------------------------------------------------------------



 



SCHEDULE ONE TO EXHIBIT A
OTHER FINANCIAL COVENANTS

A - 3



--------------------------------------------------------------------------------



 



SCHEDULE TWO TO EXHIBIT A

A - 4



--------------------------------------------------------------------------------



 



EXHIBIT B
RESERVED

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANSACTION NOTICE
[insert date]
Barclays Bank PLC
745 7th Avenue, 4th Floor
New York, New York 10019
Attention: Mary Logan

  Re:    Master Repurchase Agreement, dated as of May 17, 2011 by and between
Barclays Bank PLC (“Purchaser” and “Agent”), Two Harbors Investment Corporation
(“Guarantor”) and TH TRS Corp. (“Seller”)

Ladies/Gentlemen:
          Reference is made to the above-referenced Master Repurchase Agreement
(the “Repurchase Agreement”; capitalized terms used but not otherwise defined
herein shall have the meaning given them in the Repurchase Agreement).
          In accordance with Section 3(c) of the Repurchase Agreement, the
undersigned Seller hereby requests, and the Purchaser, agrees to enter into a
Transaction with us, in connection with our delivery of Eligible Mortgage Loans
and all related Servicing Rights, on ____________________ [insert requested
Purchase Date, which must be at least one (1) Business Day following the date of
the request] (the “Purchase Date”), in connection with which we shall sell to
you such Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached
hereto. The unpaid principal balance of the Eligible Mortgage Loans is $________
and the Purchase Price shall be ______ [insert applicable Purchase Price]. The
Purchaser shall transfer to the Seller an amount equal to $ _______ [insert
amount which represents the Purchase Price net of any fees then due and payable
by Seller to Purchaser pursuant to the Agreement]. Seller agrees to repurchase
such Purchased Asset on the Repurchase Date(s) at the Repurchase Price(s) listed
below.
          The Eligible Mortgage Loans have the following characteristics:

                                                      Weighted                  
  Gross   Net   Average   Weighted                 Weighted   Weighted  
Remaining   Average Repurchase   Repurchase   Total   Average   Average  
Average   Term   Seasoning Date   Price   UPB   UPB   Coupon   Coupon   (months)
  (months)                                                                      
                         

C - 1



--------------------------------------------------------------------------------



 



The Seller hereby certifies, as of such Purchase Date, that:
     (1) no Default or Event of Default has occurred and is continuing on the
date hereof (or to the extent existing, shall be cured after giving effect to
such Transaction) nor will occur after giving effect to such Transaction as a
result of such Transaction;
     (2) each of the representations and warranties made by the Seller or
Guarantor in or pursuant to the Program Documents is true and correct in all
material respects on and as of such date as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);
     (3) each of the Seller and Guarantor is in compliance with all governmental
licenses and authorizations and are qualified to do business and are in good
standing in all required jurisdictions, except as would not be reasonably likely
to have a Material Adverse Effect;
     (4) Servicer has all requisite Approvals; and
     (5) the Seller has satisfied all applicable conditions precedent in
Sections 10(a) and (b) of the Repurchase Agreement and all other requirements of
the Program Documents.
          The undersigned duly authorized officer of Seller further represents
and warrants that (1) the documents constituting the Mortgage Files (as defined
in the Custodial Agreement), as more specifically identified on the Seller
Mortgage Loan Schedule delivered to the Purchaser and the Custodian in
connection herewith (the “Receipted Assets”), have been or are hereby submitted
to Custodian and such required documents are to be held by the Custodian for the
Purchaser, (2) all other documents related to such Receipted Assets (including,
but not limited to, mortgages, insurance policies, loan applications and
appraisals) have been or will be created and held by Seller for Purchaser,
(3) all documents related to such Receipted Assets withdrawn from Custodian
shall be held by Seller for Purchaser, and (4) upon Purchaser’s wiring of the
Purchase Price pursuant to Section 3(b) of the Repurchase Agreement, Purchaser
will have agreed to the terms of the Transaction as set forth herein and
purchased the Receipted Assets from the Seller.
          Seller hereby represents and warrants that (x) the Receipted Assets
have an unpaid principal balance as of the date hereof of $__________ and
(y) the number of Receipted Assets is _____.

            Very truly yours,

TH TRS Corp.
      By:           Name:           Title:      

C - 2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GOODBYE LETTER
«Primary_Borrower»                                           [_______] [__], 20[
]
«Mailing_address_line_1»
«Mail_city», «Mail_state» «Mail_zip»

     
RE:
  Transfer of Mortgage Loan Servicing
 
  Mortgage Loan «Account_number»

Dear Customer:
[SELLER] is the present servicer of your mortgage loan. Effective [Date] the
servicing of your mortgage will be transferred to ______. This transfer does not
affect the terms and conditions of your mortgage, other than those directly
related to servicing. Because of the change in servicer, we are required to
provide you with this disclosure.
[SELLER] cannot accept any payments received after [Date]. Effective [Date], all
payments are to be made to _________. Any payments received by [SELLER] after
[Date] will be forwarded to ________________. ___________________ will be
contacting you shortly with payment instructions. Please make future payments
to:

            ________________________
Attn: ___________
[Address]
   

If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from ____________.
In [Date], you will receive a statement from [SELLER] reflecting the amount, if
any, of the interest and taxes paid on your behalf in 20[ ]. A similar statement
will be sent __________________ for the period beginning [Date] through
year-end. Both statements must be added together for income tax purposes.
If you have any questions concerning your account through [Date], you should
continue to contact [SELLER] , at <Seller’s Phone Number>, <HOURS OF OPERATION>.
Questions after the transfer date should be directed to
___________________Customer Service Department at 1-800-_____________, Monday —
Friday, 7 a.m. — 7 p.m. EST.
Sincerely,
Loan Servicing Department
[SELLER]

D - 1



--------------------------------------------------------------------------------



 



NOTICE OF ASSIGNMENT, SALE OR TRANSFER
OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.
The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.
Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.
This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).
During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to you loan servicer concerning the servicing
of your loan, your servicer must provide you with a written acknowledgement
within 20 Business Days of receipt of your request. A “qualified written
request” is written correspondence, other than notice on a payment coupon or
other payment medium supplied by the servicer, which includes your name and
account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:
___________________
[Address]
No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.
A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.
Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.
MIRANDA DISCLOSURE — For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.

D - 2



--------------------------------------------------------------------------------



 



BANKRUPTCY INSTRUCTION — Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.

D - 3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE
(Date)
Barclays Capital — Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention Hansel Nieves
Telephone: 201-499-2269
Email: hansel.nieves@barcap.com
Two Harbors Investment Corporation
601 Carlson Parkway, Suite 330
Minnetonka, MN 55305
Attention: General Counsel
TH TRS Corp.
601 Carlson Parkway, Suite 330
Minnetonka, MN 55305

         
 
  Re:   Certain Assets Identified on Schedule A hereto and owned by [SELLER]

     Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Master Repurchase Agreement, dated as of
May 17, 2011 (the “Repurchase Agreement”), between Barclays Bank, PLC, TH TRS
Corp. and Two Harbors Investment Corporation.
     The undersigned hereby releases all right, interest, lien or claim of any
kind with respect to the Mortgage Loan described in the attached Schedule A,
such release to be effective automatically without any further action by any
party upon receipt by Barclays Bank, PLC in immediately available funds of
$__________________, in accordance with the following wire instructions:
          [                    ]

            Very truly yours,

[WAREHOUSE LENDER]
      By:           Name:           Title:        

E - 1



--------------------------------------------------------------------------------



 



[SCHEDULE A TO EXHIBIT E — LIST OF ASSETS TO BE RELEASED]

E - 1



--------------------------------------------------------------------------------



 



EXHIBIT F
[RESERVED]

F - 1



--------------------------------------------------------------------------------



 



EXHIBIT G
[RESERVED]

G - 2



--------------------------------------------------------------------------------



 



EXHIBIT H
[RESERVED]

H - 1